Exhibit 10.02

COMPANY AGREEMENT


OF


APCLARK, LLC


(aDelaware limited liability company)
 
NOTICE OF COMPLIANCE WITH REGULATION D OF THE SECURITIES ACT OF 1933:


THE OWNERSHIP INTERESTS REFERENCED HEREIN HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS.  WITHOUT REGISTRATION, THESE SECURITIES MAY NOT BE SOLD,
PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED OR DISPOSED OF AT ANY TIME
WHATSOEVER, EXCEPT ON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED FOR THE TRANSFER,
OR THE SUBMISSION TO THE COMPANY OF OTHER EVIDENCE SATISFACTORY TO THE COMPANY
TO THE EFFECT THAT ANY TRANSFER WILL NOT BE IN VIOLATION OF THE SECURITIES ACT
OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS OR ANY RULE OR
REGULATIONS PROMULGATED THEREUNDER.  THE OWNERSHIP INTERESTS THAT ARE THE
SUBJECT OF THIS AGREEMENT ARE SUBJECT TO RESTRICTIONS ON THE SALE, PLEDGE,
TRANSFER, OR OTHER DISPOSITION AS SET FORTH IN THIS AGREEMENT.

 
 

COMPANY AGREEMENT (Page 1 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


CONTENTS
 
ARTICLE 1 -
DEFINITIONS
    3  
ARTICLE 2 -
FORMATION OF THE COMPANY
    8  
ARTICLE 3 -
MEMBERS AND MEMBERSHIP UNITS
   
8
 
ARTICLE 4 -
GOVERNANCE BY BOARD OF DIRECTORS
   
10
 
ARTICLE 5 -
OFFICERS
    12  
ARTICLE 6 -
FIDUCIARY DUTIES; LIMITATION OF LIABILITY; INDEMNITY
    14  
ARTICLE 7 -
MEMBERS’ RIGHTS AND OBLIGATIONS; MEETINGS OF MEMBERS
    16  
ARTICLE 8 -
CONTRIBUTIONS TO CAPITAL AND CAPITAL ACCOUNTS; LOANS
    19  
ARTICLE 9 -
ALLOCATIONS
    22  
ARTICLE 10 -
DISTRIBUTIONS, ELECTIONS AND REPORTS
    25  
ARTICLE 11 -
TRANSFERABILITY OF MEMBERSHIP UNITS; TRANSFER OF MEMBERSHIP UNIT UPON OCCURRENCE
OF CERTAIN EVENTS; AND ADMISSION OF MEMBERS
   
27
 
ARTICLE 12 -
DISSOLUTION AND TERMINATION
    31  
ARTICLE 13 -
MISCELLANEOUS PROVISIONS
    33              
EXHIBIT “A”
CLASS A MEMBERSHIP UNIT CLASS ADDENDUM
    39  
EXHIBIT “B”
CLASS B MEMBERSHIP UNIT CLASS ADDENDUM
    40  
EXHIBIT “C”
CLASS C MEMBERSHIP UNIT CLASS ADDENDUM
    43  
EXHIBIT “D”
THE MEMBERS
    44  
EXHIBIT “E”
REGULATORY ALLOCATIONS
    45  

 

COMPANY AGREEMENT (Page 2 of 52) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


COMPANY AGREEMENT
OF
APCLARK, LLC


THIS COMPANY AGREEMENT (this "Agreement") of APCLARK, LLC, a limited liability
company organized pursuant to the Delaware Limited Liability Company Act,
hereinafter called the "Company", is entered into by and among the Persons
designated hereunder as the initial members of the Company, such individuals
being hereinafter collectively called the "Members" and individually a
"Member."  This Agreement shall be effective from and after July 20th, 2012 (the
“Effective Date”).

 
ARTICLE 1 -  DEFINITIONS
 
1.1 Definitions.The following terms used in this Agreement shall have the
following meanings (unless otherwise expressly provided herein):


1.1.1 "Act" means the Delaware Limited Liability Company Act, as the same may be
amended from time to time.


1.1.2 "Adjusted Capital Account" has the meaning ascribed to such term on
Exhibit B attached hereto.


1.1.3 "Affiliate" means (a) with respect to the Company, (i) any Person directly
or indirectly controlled by, controlling, or under common control with the
Company, or (ii) any Member, Director, Officer or other representative of the
Company, and (b) with respect to any Director, Officer, or Member, (i) any
Person directly or indirectly controlled by, controlling, or under common
control with such Director, Officer, or Member, (ii) any member, shareholder,
office, director, trustee, or partner of a Director, Officer, or Member, or
(iii) any person related to any degree by blood or marriage to a Director,
Officer, or Member, as applicable.


1.1.4 "Capital Account" means, for each Member, the account established pursuant
to Section 8.5 hereof and maintained in accordance with the provisions of this
Agreement.


1.1.5 "Capital Contribution" means any contribution to the capital of the
Company in cash or property by a Member whenever made.


1.1.6 "Certificate of Formation" means the Certificate of Formation of the
Company filed with the Secretary of State, as amended or restated from time to
time.


1.1.7 “Class A Member” means any person or entity holding Class A Membership
Units.


1.1.8 “Class B Member” means any person or entity hold Class B Non-Voting
Convertible Preferred Membership Units
 
 

COMPANY AGREEMENT (Page 3 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


1.1.9 "Class Majority in Interest" means a combination of Members who, in the
aggregate, control more than fifty percent (50%) of all of the votes associated
with a particular class of Membership Units.


1.1.10 "Company CPA" means the certified public accountant or CPA firm that
generally prepares the Company's tax returns, books and records.


1.1.11 "Code" means the Internal Revenue Code of 1986, as amended from time to
time (and any corresponding provisions of succeeding law).


1.1.12 “Contribution Agreement” means that certain Contribution Agreement of
even date herewith between the Company and the initial Members with regard to
Capital Contributions to the Company.


1.1.13 "Control Transfer" means any Transfer of any outstanding LLC membership
interests, corporate stock, or other equity interests, as applicable, or a
change of trustee or alteration of the powers of the trustee of a trust, if (i)
such Transfer, change or alteration (or series thereof) will or could result in
a change in the identities of the persons or entities who have the right to
control the affairs of a Member that is a business entity or a trust, and (ii)
the persons or entities acquiring control of the Member are not Permitted
Transferees with respect to such Member.


1.1.14 "Distributable Cash" means, with respect to the Company for a period of
time, all funds of the Company, from any source, on hand or in bank accounts of
the Company as are designated for distribution to the Members in accordance with
this Agreement.


1.1.15 "Fiscal Year" means the calendar year; provided that the first Fiscal
Year of the Company shall commence on the effective date of the Certificate of
Formation and shall continue through December of such year.


1.1.16 "Income" means, for each Fiscal Year or other period, each item of income
and gain as determined, recognized and classified for federal income tax
purposes, provided that any income or gain that is exempt from federal income
tax shall be included as if it was an item of taxable income.


1.1.17 "Initial Capital Contribution" means the initial Capital Contribution
made by a Member pursuant to Section 8.1.1 of this Agreement.


1.1.18 "Loss" means, for each Fiscal Year or other period, each item of loss or
deduction as determined, recognized and classified for federal income tax
purposes, increased by (i) expenditures described in Section 705(a)(2)(B) of the
Code; (ii) expenditures contemplated by Section 709 of the Code (except for
amounts with respect to which an election is properly made under Section 709(b)
of the Code); and (iii) losses incurred in connection with the sale or exchange
of Company property that are disallowed to the Company under Section 267(a)(1)
or Section 707(b) of the Code.
 

COMPANY AGREEMENT (Page 4 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


1.1.19 "Majority in Interest" means a combination of Members who, in the
aggregate, control more than fifty percent (50%) of the votes associated with
the Membership Units of all voting classes owned by all Members.
 
1.1.20 "Member" means each Person designated as a member of the Company on
Exhibit A hereto, or any additional member admitted as a member of the Company
in accordance with Section 3.2 or Section 11.1. "Members" refers to any two or
more such Persons.  A Person shall cease to be a Member at such time as he no
longer owns any Membership Unit of the Company, or as otherwise provided under
Article 11.


1.1.21 "Membership Unit" means all of a Member's rights in the Company.  Each
Member's rights in the Company, including, without limitation, the Member's
share of the profits and losses of the Company, the right to receive
distributions of the Company's assets, any right to vote, and any right to
participate in the management of the Company as provided in the Act and this
Agreement, shall be determined and allocated in proportion to the Member's
ownership of outstanding Membership Units.  Initially, the Membership Units
shall be divided into Class A Membership Units, Class B Non-Voting Convertible
Preferred Membership Units, and Class C Non-Voting Net Profit Membership Units
as further defined and provided for in Sections 3.1 and 8.1 and in the
Membership Unit Class Addenda attached to this Agreement.  With respect to each
such class of Membership Units, the rights in the Company allocated to such
class shall be determined in proportion to the Member's ownership of outstanding
Membership Units of such class.  The Board of Directors may establish additional
classes of Membership Units that have differing characteristics.  The Company
shall create, and attach to this Agreement, additional Membership Unit Class
Addenda setting forth the rights and obligations associated with any new class
of Membership Units established by the Board of Directors.


1.1.22 "Membership Unit Class Addenda" refers to addenda to this Agreement
created by the Company to set forth the rights and obligations associated with
any new class of Membership Units established by the Board of Directors, each of
which shall be referenced as a "Membership Unit Class Addendum" attached hereto
as Exhibit “A” with regard to Class A Members, Exhibit “B” with to Class B
Members and Exhibit “C” with regard to Class C Members.


1.1.23 "Net Income" and "Net Loss" means, for each Fiscal Year or other relevant
period, (i) the excess of the Income for such period over the Loss for such
period, or (ii) the excess of the Loss for such period over the Income for such
period, respectively; provided, however, that Net Income and Net Loss for a
Fiscal Year or other relevant period shall be computed by excluding from such
computation any Income specially allocated under Section 9.1.


1.1.24 "Notice Date", for purposes of Article 11, means the later of (i) the
date upon which all Members have actual notice of the occurrence of a Triggering
Event or (ii) a date 30 days after the occurrence of a Triggering Event.
 

COMPANY AGREEMENT (Page 5 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 
 
1.1.25 "Permitted Transferee", with respect to any Member, means (i) a Person
who, at the time of a Transfer of a Membership Unit to such Person, is already
an owner of a Membership Unit and a Member of the Company who is not then in
default under any provision of this Agreement; (ii) if the Member is a natural
Person, a trust for the benefit of such Person, (iii) if the Member is a natural
Person, the spouse or lineal ancestors or descendants, by birth or adoption, of
such Person, or a trust for the benefit of any of the foregoing; or (iv) a
Person controlled by any combination of Persons or entities described in (i),
(ii), or (iii).  For purposes of this definition, "Permitted Transferee" does
not include any Person to whom a Membership Unit is transferred involuntarily,
directly or through a Control Transfer, including in connection with a divorce,
a separation agreement, or court ordered equitable distribution of marital
property.


1.1.26 "Person" means an individual, a trust, an estate, or a domestic or
foreign corporation, professional corporation, partnership, limited partnership,
limited liability company, unincorporated association, or other entity.


1.1.27 "Preferred Return" means a portion of certain distributions of
Distributable Cash to be paid with respect to Membership Units pursuant to
Section 10.1.  Preferred Return shall be calculated as if it were simple
interest accruing on Unrecovered Capital at a rate of twelve percent (12%) per
annum.  Preferred Return shall begin accruing on the date of the Capital
Contribution with respect to which the Preferred Return is due.  The Company may
use any reasonable convention for the calculation of Preferred Return, and such
determination shall be conclusive and binding on all Members.  The convention so
chosen shall be consistently applied to all Members.  The Preferred Return is
payable quarterly in arrears.


1.1.28 "Regulatory Allocations" means the regulatory allocations set forth on
Exhibit B attached hereto.


1.1.29 "Secretary of State" means the Secretary of State of the State of
Delaware.


1.1.30 "Subsidiary" means any business entity in which the Company owns an
interest that entitles the Company to control the operations or major business
decisions of such entity, whether directly or through the election of directors,
managers, or other representatives.


1.1.31 "Transfer" means any sale, assignment, conveyance, gift, pledge,
hypothecation, exchange, or other disposition or encumbrance of the interest at
issue.


1.1.32 "Treasury Regulations" means the Income Tax Regulations and Temporary
Regulations promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).


1.1.33 "Unrecovered Capital", as of any date, means with respect to any
Membership Unit, an amount equal to the excess as of such date, if any, of the
aggregate Capital Contributions made with respect to such Membership Unit over
the aggregate distributions with respect to such Membership Unit designated as a
return of Unrecovered Capital under this Agreement.
 
 

COMPANY AGREEMENT (Page 6 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 
 
1.1.34 The following additional terms are defined in the indicated Sections of
this Agreement:

Acceptance Notice
    11.4.2  
Board; Board of Directors
    4.1  
Class A Membership Units
    8.1  
Class B Non-Voting Convertible Preferred Membership Units
    8.1.2  
Class C Non-Voting Net Profit Membership Units
    8.1.3  
Director; Directors
    4.1  
Disinterested Directors
    4.4.1  
Electronic Delivery
    13.12  
Exercise Period
    8.7  
Grossed-Up Total
    10.3.2  
Guaranteed Indebtedness
    6.7  
Guarantying Member
    6.7  
Guarantying Person
    6.7  
Indemnified Losses
    6.7  
Indemnified Person
    6.3  
Involuntary Transfer
    11.3.2  
Manager
    4.1  
Net Book Value Amount
    11.4.3.1  
Note
    11.4.3.2  
Notice Date
    11.4  
Officer; Officers
    4.1  
Organizer
    2.1  
Preemptive Right Notice
    8.7  
Qualified Member
    8.7  
Qualified Purchasers
    11.4.2  
Safe Harbor Election
    9.7  
Sale Terms
    11.3.3  
Tax Liability Distributions
    10.3.1  
Tax Matters Member
    9.3.4  
Tax Rate
    10.3.1  
Transferee
    11.3.2  
Transferee Spouse
    11.3.2  
Transferor
    11.4  
Triggering Event
    11.3  
Ultimate Rules
    9.7  

 

COMPANY AGREEMENT (Page 7 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2 - FORMATION OF THE COMPANY


2.1 Formation.  The Company was formed upon the filing with the Secretary of
State of the Certificate of Formation of the Company.  In consideration of the
mutual covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that the rights and obligations of the Members and the administration and
termination of the Company shall be governed by this Agreement, the Certificate
of Formation and the Act; provided, however, that to the extent this Agreement
is in conflict with the default provisions of the Act, this Agreement, to the
extent permitted by the Act, shall control. The organizer of the Company formed
the Company under Delaware law by filing the Certificate of Formation on behalf
of the Members, and has identified the Members initially executing this
Agreement as the initial members of the Company in accordance with the Act.


2.2 Name.  The name of the Company may be changed from time to time by amendment
of the Certificate of Formation.  The Company may transact business under an
assumed name by filing an assumed name certificate in the manner prescribed by
applicable law.


2.3 Registered Office and Registered Agent.  The Company's registered office and
registered agent shall be as set forth in the Certificate of Formation or as
otherwise provided in the most current annual report filed with the Secretary of
State.  The Company may change its registered agent or registered office as the
Directors may from time to time deem necessary or advisable.


2.4 Principal Place of Business.  The principal place of business of the Company
shall be 800 Bering, Suite 250, Houston, Texas 77057.  The Company may locate
its place(s) of business at any other place or places as the Directors may from
time to time deem necessary or advisable.


2.5 Term.  Except as otherwise provided in the Company’s Certificate of
Formation, the duration of the Company shall be perpetual, unless the Company is
earlier dissolved and its affairs wound up in accordance with the provisions of
this Agreement or the Act.


2.6 Purposes.  The business and purpose of the Company is to engage in and fund
oil and gas development and operations on land, leases, and other interests in
Borden County, Texas in the field known as the “ApClark Field.”  The Company may
also, in the discretion of the Directors, and subject additionally to the
requirement for written approval from a Class Majority-in-Interest of the Class
B Members, if any, engage in any other business or activity permitted by
Delaware law.


2.7 Powers.  The Company shall have and exercise any and all powers necessary,
incidental, or desirable to accomplish the foregoing purposes and business, to
the extent the same may be legally exercised by limited liability companies
under the Act.  The Company shall carry out its business and exercise its powers
pursuant to the arrangements set forth in the Certificate of Formation and this
Agreement.
 
ARTICLE 3 - MEMBERS AND MEMBERSHIP UNITS


3.1 Names and Addresses of Members.  The names and addresses of the Members
initially owning Class A Membership Units and Class B Non-Voting Convertible
Preferred Membership Unitsare set forth in Exhibit D, attached hereto and made a
part hereof.  Such Exhibit Dshall be amended by the Company from time to time as
of the effective date of any transfer or subsequent issuance of Membership Units
permitted by this Agreement, or as the Members’ Membership Units may otherwise
be converted pursuant to this Agreement.
 

COMPANY AGREEMENT (Page 8 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


3.2 Admission of Members.


3.2.1 In the case of a Person acquiring a Membership Unit directly from the
Company, the Person shall become a Member with respect to such Membership Unit
only upon compliance with the following requirements:


3.2.1.1 The Directors, subject additionally to the requirement for written
approval from a Class Majority-in-Interest of the Class B Members, if
any,approve the admission of such Person as a Member, pursuant to a writing
setting forth the Capital Contribution required of such new Member, designating
the class of such new Member’s Membership Unit and setting forth any terms or
conditions of such new Member’s membership interests not already provided in
this Agreement;


3.2.1.2 Executing and furnishing to the Company a Subscription Agreement, in a
form satisfactory to the Directors and the Company's counsel, accepting and
agreeing to be bound by all the terms and conditions of this Agreement;


3.2.1.3 Making of the Capital Contributions required of such Person as specified
in Section 8.1 of this Agreement;


3.2.1.4 Payment of such reasonable expenses as the Company may incur in
connection with the admission of such new Member; and


3.2.1.5 The written approval of any Member as provided for pursuant to this
Agreement.


3.2.2 An assignee of a Membership Unit shall become a Member only upon
compliance with the requirements of Section 11.1.


3.2.3 No Person may become a Member if such Person lacks capacity or is
otherwise prohibited from being admitted by applicable law.


3.2.4 Upon admission of a new Member (under Section 3.2.1 or Section 3.2.2), the
Officers shall create and thereafter maintain a document in a form similar to
that of Exhibit A which shall set forth the name, address, Membership Unit type
(Class A, Class B, or Class C), Capital Account and Membership Unit ownership of
each Member.  The Officers shall file such document in the records of the
Company.
 

COMPANY AGREEMENT (Page 9 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 4 - GOVERNANCE BY BOARD OF DIRECTORS


4.1 Board of Directors.The Company shall be governed by a board of directors
(the "Directors", "Board of Directors", or "Board").  Each of the duly elected
Directors (individually, a "Director") shall be, and hereby is, designated as a
“Manager” of the Company within the meaning of the Act, and there shall be no
Managers of the Company other than the Directors.  Except as expressly provided
otherwise in this Agreement, the Directors shall act only through the Board of
Directors and the Board shall have full and complete authority, power, and
discretion to manage and control the business of the Company, and to make all
decisions regarding the Company’s business.  The Board of Directors shall
delegate all of its executive authority to implement the decisions of the Board
and take action on behalf of the Company to the Company’s officers (the
"Officers" and each, individually, an "Officer"), who are hereby empowered to
perform any and all acts incident to the management of the Company’s business,
to exercise any and all powers of the Company, and to execute the policies and
decisions of the Board of Directors, in accordance with and subject to the
limitations set forth in this Agreement, the Certificate of Formation, and the
Act.  Accordingly, the Board of Directors and the Directors, in their capacity
as such, have no authority to perform executive acts on behalf of the Company or
to bind the Company to any obligation, and such powers are vested solely in the
Officers, and the Directors shall not make any representation to the contrary to
the public or to any third party.


4.2 Composition and Election of Board.  The Board of Directors shall consist of
not less than one (1) nor more than nine (9) directors, the exact number of
which shall be fixed from time to time by the Board.Initially, there shall be
one Director, who shall be David DeMarco.  Each Director will be elected,
removed, or replaced by vote of a Class Majority in Interest of the Class A
Members, which may be taken, in accordance with Article 8, at a meeting of the
Members or pursuant to a written consent to action signed by a number of Members
constituting a Class Majority in Interest of the Class A Members.


4.3 Committees of the Board.The Board of Directors may establish one or more
committees, each committee to consist of one or more of the Directors of the
Company, and may delegate specific authorities of the Board to such committees,
and may define the scope, purposes, and operational procedures of such
committees.  One of the Directors on each such committee shall serve as its
secretary, shall keep a reasonably detailed record of all deliberations of the
committee, and shall preserve copies of documents examined and produced by the
committee for a period of time consistent with the Company’s document retention
policies generally.


4.4 Approval of Specific Transactions and Company Actions.


4.4.1 Affiliate Transactions.  The Company will have no authority to enter into
any transaction with an Affiliate of the Company, or with any Person that is an
Affiliate of an Officer, Director, or Member, until the Board of Directors has
given its prior approval of the transaction and subject additionally to the
requirement for written approval from a Class Majority-in-Interest of the Class
B Members, if any.  In each such case, the Board shall form an ad hoc committee
made up of all Directors who do not have an interest in the proposed transaction
("Disinterested Directors") to review the transaction.  The Disinterested
Directors may authorize, or deny authorization, of the proposed transaction by
simple majority vote. Notwithstanding the foregoing, if the Officers determine
in good faith that a proposed transaction with an Affiliate is on terms that are
no less favorable than those that could be obtained in an arms-length negotiated
transaction with a non-Affiliate, the Officers may cause the Company to enter
into such transaction without necessity of review and approval by Disinterested
Directors.


4.4.2 Personal Use. No Director or Officer of the Company shall use any property
of the Company to gain any personal benefit without the consent of an ad hoc
committee of all Disinterested Directors; provided, however, that the Board may
allow personal use of Company property as part of a duly authorized compensation
package.
 

COMPANY AGREEMENT (Page 10 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


4.4.3 Approval of Annual Budget. The Officers will prepare a proposed budget for
the upcoming Fiscal Year no later than thirty (30) days prior to each Fiscal
Year-end.  The Board of Directors may modify the budget as needed in
consultation with the Officers, and shall approve it by majority vote by the
Fiscal Year-end, subject additionally to the requirement for written approval
from a Class Majority-in-Interest of the Class B Members, if any.  If the Board
of Directors is unable to approve a budget, the previous year’s budget will
remain in place with increases to all line items in accordance with the rate of
inflation as measured by the Consumer Price Index promulgated by the U.S.
government, provided, however, that in the event that the Consumer Price Index
declines, the prior year’s budget will remain in place and unchanged.


4.5 Meetings of the Board of Directors.  The Board of Directors shall hold a
regular meeting at least annually on a date designated by the Chief Executive
Officer.  Any Director may also call a special meeting of the Board of Directors
by written notice to the Chief Executive Officer and any other Director at least
forty-eight (48) hours prior to such special meeting. Unless unanimously agreed
by the Board, all Board meetings shall be held in the state of Texas.  Notice of
Board meetings shall be sent to all Directors by the Chief Executive Officer at
least forty-eight (48) hours prior to such meeting, and may be sent by facsimile
or electronic mail.  All notices of Board of Directors meetings shall contain
the time and place of such meetings.  Notices of special meetings must contain a
reasonably complete description of the matters to be considered at such special
meeting, and business conducted at such special meeting shall be limited to such
matters.  Notices of regular meetings are not required to include a description
of matters to be considered, nor is business conducted at such regular meetings
restricted.  Failure to comply with the notice provisions of this Section shall
not invalidate action taken at such a meeting unless a Director not present at
such meeting objects to such action on the grounds of lack of notice within ten
(10) days of receiving actual notice that such action was taken.  The actual
presence of a Director at a meeting constitutes a waiver by such Director of
proper notice of such meeting.  Subject to the advanced written approval of a
Class Majority-in-Interest of the Class B Members, if any, the reasonable
out-of-pocket expenses of Directors associated with attending meetings or
business related to the Company may be borne by the Company, and, unless
otherwise approved by the Board of Directors, all Directors will be treated
identically with regard to compensation and expense reimbursement related to
their service as Directors, it being expressly understood that all compensation
and expenses related to the Board of Directors shall be the sole and exclusive
obligation of the Class A Member.


4.6 Quorum; Manner of Acting.  If a majority of the Directors, rounded up to the
nearest whole number, are present at a meeting, a quorum is present.  Any
approval, consent, determination, or other action required or permitted to be
taken by the Board of Directors pursuant to the Act, the Certificate of
Formation, or this Agreement is effective if a simple majority of the Directors
present at a meeting at which a quorum is present vote in the affirmative as to
such action, unless this Agreement requires such action to be taken by a larger
portion of the Directors or by a smaller subset of the Directors (such as
Disinterested Directors).  The Directors shall use reasonable efforts to be
present at all meetings of the Board of Directors, and shall not unreasonably or
in bad faith refuse to be present at a meeting.
 

COMPANY AGREEMENT (Page 11 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


4.7 Action by the Board of Directors Without a Meeting.  Subject to the
requirement for written approval from a Class Majority-in-Interest of the Class
B Members, if any, all actions of the Board of Directors provided for herein may
be taken by written consent without a meeting.  Any such action which may be
taken without a meeting shall be effective only if the consents are in writing,
set forth the action so taken, are sent to all Directors entitled to vote on the
matter in question, and are signed by all Directors then holding office.


4.8 Participation by Remote Communications.  The Board of Directors may hold a
meeting by means of a conference telephone or similar communications equipment
through which all participating Directors can hear and be heard, and such
participation shall constitute attendance and presence in person at such
meeting.  In addition, each Director shall be entitled to attend each meeting of
the Board of Directors by means of a conference telephone or similar
communications equipment through which such Director can hear and be heard, and
such participation shall constitute attendance and presence in person at such
meeting.
 
ARTICLE 5 - OFFICERS
 
5.1 Officers.  The officers of the Company shall be a Chief Executive Officer, a
Chief Financial Officer, one or more Vice Presidents, a Secretary and a
Treasurer. The Board may also elect one or more Assistant Secretaries and
Assistant Treasurers. A person may hold more than one office providing the
duties thereof can be consistently performed by the same person.  The Officers
are not managers of the Company under the Act, but are entitled to exercise the
executive powers of the Board of Directors by virtue of the power delegated to
them under Section 4.1 above.  The Officers are not authorized to take, or cause
the Company to take, any actions requiring special approval under this Agreement
in the absence of such approval.  It is expressly understood that all
compensation and expenses of Officers shall be the sole and exclusive obligation
of the Class A Member and any reimbursement or payment by Company of the same
requires the advanced written approval from a Class Majority-in-Interest of the
Class B Members, if any.The Officers of the Company have the following authority
and responsibilities:


5.1.1 Chief Executive Officer.  The Board may appoint a "Chief Executive
Officer".  The Chief Executive Officer is the principal executive officer of the
Company and, subject to the control of the Board of Directors, shall in general
supervise and control all of the business and affairs of the Company.  He shall
take action on behalf of the Company with respect to all its rights in and to
its Subsidiaries and other assets, including casting all votes to which the
Company is entitled by nature of its ownership of equity or debt securities.  He
shall sign any deeds, mortgages, bonds, contracts, or other instruments
authorized under this Agreement generally or by the Board of Directors
specifically, and in general he shall perform all duties incident to the office
of Chief Executive Officer and such other duties as may be prescribed by the
Board of Directors from time to time.  The initial Chief Executive Officer is
David DeMarco.


5.1.2 Chief Financial Officer.  The Board may appoint a "Chief Financial
Officer".  The Chief Financial Officer shall perform all the powers and duties
of the office of the chief financial officer and in general have overall
supervision of the financial operations of the Company. The Chief Financial
Officer shall, when requested, counsel with and advise the other officers of the
Company and shall perform such other duties as he may agree with the Chief
Executive Officer or as the Board may from time to time determine. The Chief
Financial Officer shall report directly to the Chief Executive Officer or, in
the absence of a Chief Executive Officer, to the Board.   The initial Chief
Financial Officer is Donald Giannattasio.
 

COMPANY AGREEMENT (Page 12 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


5.1.3 Vice-Presidents.  The Board may appoint one or more "Vice-Presidents".  In
the absence of the Chief Executive Officer or in the event of his death,
inability or refusal to act, the Vice-Presidents in the order of their length of
service as such, unless otherwise determined by the Board of Directors, shall
perform the duties of the Chief Executive Officer, and when so acting shall have
all the powers of and be subject to all the restrictions upon the Chief
Executive Officer.  The Chief Executive Officer, in the exercise of his
authority under Section 5.1.1, shall determine the authority and
responsibilities of each Vice President, and may delegate authority and
responsibility granted to the Chief Executive Officer under Section 5.1.1 to
such Vice Presidents in the exercise of his reasonable business judgment.  The
Vice Presidents shall in general perform all duties incident to such delegation
of authority and responsibility and such other duties as from time to time may
be prescribed by the Chief Executive Officer or by the Board of Directors.


5.1.4 Secretary.  The Board may appoint a "Secretary".  The Secretary shall: (a)
keep the minutes of the meetings of the Members and the Board of Directors, and
of all committees in one or more books provided for that purpose; (b) see that
all notices are duly given in accordance with this Agreement or as required by
law; (c) maintain and authenticate the records of the Company; (d) maintain and
have general charge of the books of the Company; (e) attest the signature or
certify the incumbency or signature of any Officer of the Company; and (f) in
general perform all duties incident to the office of secretary and such other
duties as from time to time may be prescribed by the Chief Executive Officer or
by the Board of Directors. The initial Secretary is David DeMarco.
 
5.1.5 Assistant Secretary.  The Board may appoint one or more "Assistant
Secretaries".  In the absence of the Secretary or in the event of his death,
inability or refusal to act, the Assistant Secretaries in the order of their
length of service as such, unless otherwise determined by the Board of
Directors, shall perform the duties of the Secretary, and when so acting shall
have all the powers of and be subject to all the restrictions upon the
Secretary.  They shall perform such other duties as may be prescribed by the
Secretary, by the Chief Executive Officer, or by the Board of Directors.


5.1.6 Treasurer.  The Board may appoint a "Treasurer".  The Treasurer shall have
the custody of the Company’s funds and securities and shall keep full and
accurate accounts of receipts and disbursements in books belonging to the
Company and shall deposit all moneys and other valuable effects in the name and
to the credit of the Company in such depositories as may be designated by the
Board of Directors.  In addition, the Treasurer shall (a) maintain appropriate
accounting records as required by law; (b) prepare, or cause to be prepared,
annual financial statements and other reports required by this Agreement or the
Board of Directors; and (c) in general perform all of the duties incident to the
office of treasurer and such other duties as from time to time may be prescribed
by the Board of Directors.  The Treasurer shall disburse the funds of the
Company as may be ordered by the Board of Directors, or by the Chief Executive
Officer with respect to expenditures within the Chief Executive Officer’s
authority, taking proper vouchers for such disbursements, and shall render to
the Chief Executive Officer and the Directors, when this Agreement generally or
the Board of Directors specifically require, an account of all transactions as
Treasurer and of the financial condition of the Company.  The initial Treasurer
is Donald Giannattasio.
 

COMPANY AGREEMENT (Page 13 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


5.1.7 Assistant Treasurers.  The Board may appoint one or more "Assistant
Treasurers".  In the absence of the Treasurer or in the event of his death,
inability or refusal to act, the Assistant Treasurers in the order of their
length of service as such, unless otherwise determined by the Board of
Directors, shall perform the duties of the Treasurer, and when so acting shall
have all the powers of and be subject to all the restrictions upon the
Treasurer.  They shall perform such other duties as may be prescribed by the
Treasurer or by the Board of Directors.


5.2 Other Officers.  The Board of Directors may establish such other Officers as
it determines, from time to time, to be necessary or convenient to the Company’s
operations, and may modify the authority and duties of the Officers, by written
resolution.  Such written resolutions shall be appended to this Agreement and to
the extent so appended are hereby incorporated herein by reference.


5.3 Election of Officers. The Board of Directors may appoint, remove, and
replace Persons as Officers of the Company, and may leave offices vacant.  The
initial officer positions of the Company shall be filled by Blacksands
Petroleum, Inc., and no compensation of any kind or nature shall be received by
Blacksands Petroleum, Inc., or the officers appointed by the same, for their
service in said capacity.


ARTICLE 6 - FIDUCIARY DUTIES; LIMITATION OF LIABILITY; INDEMNITY


6.1 Fiduciary Duties of Directors and Officers.  Each of the Officers and
Directors of the Company owe to the Company and its Members only the fiduciary
duties set forth in the Act and pursuant to Delaware law, and no other fiduciary
duties shall be implied or asserted with respect to the Officers and
Directors.  No violation of the duties set forth in the Act will be deemed or
construed to occur solely because the action in question furthers the Director’s
or Officer’s own interests.  The Directors and Officers are entitled to rely on
Company employees and professional advisors.  During all time periods when
serving as an Officer or Director, a Person shall account to the Company and
hold as trustee any property or profit (a) derived from the Company by
intentional unlawful misconduct, or (b) derived from the personal use of Company
property in violation of Section 4.4.2; otherwise, an Officer or Director may
engage, directly or indirectly, in activities that are competitive with the
Company’s business or that would constitute business opportunities of the
Company unless such engagement is in conflict with separate contracts between
the Company and such Director or Officer.
 
6.2 Limitation of Liability. Except as otherwise provided in this Agreement, no
Director, Officer or Member of the Company shall be liable to the Company or its
Members for monetary damages for an act or omission in such Person’s capacity as
a Director, Officer or Member, except for (i) acts or omissions which such
Person knew, at the time of the acts or omissions, were clearly in conflict with
the interests of the Company, (ii) any transaction from which such Person
derived an improper personal benefit, (iii) acts or omissions occurring prior to
the date this provision becomes effective, or (iv) breach of this Agreement or
of any contract between the Company and such Person.  In addition, the
Disinterested Directors, by majority vote, may waive any such claim against a
Director, Officer, or Member.  Any amendment of this Agreement or of the Act
subsequent to the date hereof which deletes or modifies the indemnity provided
by this Section shall not adversely affect the rights existing at the time of
such deletion or modification.
 

COMPANY AGREEMENT (Page 14 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


6.3 Indemnification.  The Company hereby agrees to indemnify and hold harmless
any Person (each an "Indemnified Person") to the fullest extent permitted under
the Act, as the same now exists or may hereafter be amended, substituted or
replaced (but, in the case of any such amendment, substitution or replacement
only to the extent that such amendment, substitution or replacement permits the
Company to provide broader indemnification rights than the Company is providing
immediately prior to such amendment), against all expenses, liabilities and
losses (including attorney fees, judgments, fines, excise taxes or penalties)
reasonably incurred or suffered by such Person (or one or more of such Person’s
Affiliates) by reason of the fact that such Person is or was a Member or is or
was serving as a Director or Officer of the Company or is or was serving at the
request of the Company as a manager, officer, director or member of another
partnership, corporation, joint venture, limited liability company, trust or
other enterprise; provided, however, that (unless the Board of Directors
otherwise consents) no Indemnified Person shall be indemnified for any expenses,
liabilities and losses suffered that are attributable to such Indemnified
Person’s or its Affiliates’ gross negligence, willful misconduct or knowing
violation of law, actions in bad faith or not done with the reasonable belief
that such actions were in the best interests of the Company, or for any losses
incurred by the Company.  Expenses, including attorney fees, incurred by any
such Indemnified Person in defending a proceeding shall be paid by the Company
in advance of the final disposition of such proceeding, including any appeal
therefrom, upon receipt of an undertaking by or on behalf of such Indemnified
Person to repay such amount if it shall ultimately be determined that such
Indemnified Person is not entitled to be indemnified by the Company.


6.4 Notice.  Any indemnification of or advance of expenses to an Indemnified
Person in accordance with Section 6.3 above shall be reported periodically in
writing to the Members, but in any case, within the twelve (12) month period
immediately following the date of the indemnification or advance.


6.5 No Personal Liability.  Notwithstanding anything contained herein to the
contrary (including in this Article 6), any indemnity by the Company relating to
the matters covered in this Article 6 shall be provided out of and to the extent
of Company assets only and no Member shall have personal liability on account
thereof or shall be required to make additional Capital Contributions to help
satisfy such indemnity of the Company (unless such Member otherwise agrees in
writing or is found in a final decision by a court of competent jurisdiction to
have personal liability on account thereof).


6.6 Other Rights and Obligations.  The indemnification provided by this
Agreement shall: (i) not be prejudicial to any other rights to which a Person
seeking indemnification may be entitled under any statute, agreement, vote of
Members or otherwise, both as to action in official capacities and as to action
in another capacity while holding such office; (ii) continue as to a Person who
ceases to be a Member, Director, or Officer; (iii) inure to the benefit of the
estate, heirs, executors, administrators or other successors of an indemnitee;
and (iv) not be deemed to create any rights for the benefit of any other
Person.  If this Article 6 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Article 6 to the fullest extent permitted by any applicable portion of this
Article 6 that shall not have been invalidated and to the fullest extent
permitted by applicable law.
 

COMPANY AGREEMENT (Page 15 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


6.7 Members' Mutual Indemnity.It is contemplated that, for the benefit and
furtherance of the business of the Company, all or some of the Members (a
"Guarantying Member"), their shareholders, owners, members, partners, officers,
directors, managers or employees, or other persons (any such person or persons
hereinafter referred to as a "Guarantying Person") may execute guaranties from
time to time of indebtedness or other obligations ("GuaranteedIndebtedness") of
the Company, and that Guarantying Members or Guarantying Persons may execute
indemnification agreements in favor of certain third parties pursuant to which
such Guarantying Members or Guarantying Persons will agree to personally
indemnify such third parties for certain losses which may arise resulting from
obligations of the Company to such third parties ("Indemnified Losses").  With
respect to such Guarantying Members, Guarantying Persons, Guaranteed
Indebtedness, and Indemnified Losses, the Members agree as follows:
 
6.7.1 If any Guarantying Person or Guarantying Member incurs a personal
liability or loss as a result of any such Guaranteed Indebtedness or Indemnified
Loss, then the Company shall reimburse, indemnify, and hold harmless such
Guarantying Member or Guarantying Person for, from and against such personal
liability or loss.


6.7.2 Each Guarantying Member shall share liability for the Guaranteed
Indebtedness and Indemnified Losses in accordance with such Guarantying Member's
proportional respective Membership Units as they exist as of the date of this
Agreement, and each Guarantying Member shall reimburse, indemnify, and hold
harmless each of the other Guarantying Members and any Guarantying Person who
incurs such a personal liability or loss to the extent necessary to ensure that
the payments of each Guarantying Member under the respective Guaranteed
Indebtedness or Indemnified Losses are equal to a percentage of the total amount
of each Guaranteed Indebtedness or Indemnified Loss equal to the proportion each
Guarantying Member’s Membership Units bears to the total outstanding Membership
Units of all Guarantying Members as they exist as of the date of this Agreement.


6.7.3 No Guarantying Member shall be obligated to make any payments pursuant to
this Section 6.7 unless such Guarantying Member has given his or her prior
written consent to, or subsequent written approval of, the guaranty or
indemnification of such Indemnified Loss or Guaranteed Indebtedness by the
person seeking indemnification hereunder, provided that all Guarantying Members
who have guaranteed any particular Indemnified Loss or Guaranteed Indebtedness
shall be deemed to have given their consent to the guaranty or indemnification
of such particular Indemnified Loss or Guaranteed Indebtedness by all other
Members.


ARTICLE 7 - MEMBERS’ RIGHTS AND OBLIGATIONS; MEETINGS OF MEMBERS


7.1 Nature of Members’ Units.  The Membership Units in the Company are personal
property for all purposes.  Legal title to all Company assets shall be held in
the name of the Company.  Neither any Member nor a successor, representative, or
assign of such Member shall have any right, title, or interest in or to any
Company property or the right to partition any real property owned by the
Company, except as otherwise agreed.  Membership Units may be evidenced by a
Certificate of Membership Unit issued by the Company, in such form as the Board
of Directors may determine.
 

COMPANY AGREEMENT (Page 16 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


7.2 Members’ Rights.  A Member shall not be entitled to participate in the
day-to-day affairs and management of the Company, but instead, the Members’
right to vote or otherwise participate with respect to matters relating to the
Company shall be limited to those matters as to which the express terms of the
Act (as limited or modified by this Agreement in accordance with the Act), the
Certificate of Formation, or this Agreement vest in the Member the right to so
vote or otherwise participate.  In accordance with the foregoing, the Directors
and Officers are authorized to take any and all actions in the name of and on
behalf of the Company in accordance with this Agreement, unless such actions are
listed in this Section 7.2.


7.2.1 General Voting Rights.  Subject additionally to the requirement for
approval from a Class Majority-in-Interest of the Class B Members, if any, the
Company may not take any of the following actions without the affirmative vote
or approval of a Majority in Interest:


7.2.1.1 The merger of the Company;


7.2.1.2 The voluntary liquidation, dissolution or winding up of the Company (or
any Subsidiary) or its (or any Subsidiary’s) business;
 
7.2.1.3 Any public offering of any securities of the Company or any subsidiary;


7.2.1.4 The sale of all or substantially all of the Assets; or


7.2.1.5 Except for Permitted Encumbrances (as defined in the Contribution
Agreement, incurrence of any debt, lien, encumbrance or otherwise which would
have a superior right or interest to the Preferred Return of the Class B
Non-Voting Convertible Preferred Membership Units.


7.2.1.6 Issuance of any additional Membership Units, or granting of any
additional rights with respect to any existing debt or equity holders in
Company, which creates, or has the potential to create, any superior or paripasu
position in the Company to that of the Class B Member.


7.2.2 Class Voting.A class of Membership Units may have approval and/or voting
rights that are different than or in addition to those set forth in this Section
7.2.  In the event that the Board of Directors authorizes a class of Membership
Units with such differing voting rights and/or approval rights, the terms of
such voting rights and/or approval rights shall be set forth in the applicable
Membership Unit Class Addendum. Membership Unit Class Addenda may also set forth
procedures and requirements for the voting and/or approval of Membership Units
that are different from those described in this Article 7 for the voting of
Membership Units generally, in which event the procedures and requirements set
forth in the Membership Unit Class Addenda will control.
 

COMPANY AGREEMENT (Page 17 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


7.3 Meetings of Members.  An annual meeting of all Members will be held at such
time and date as shall be determined by the Board of Directors from time to time
and stated in the notice of the meeting.  The purposes of the annual meeting
need not be enumerated in the notice of such meeting.  Special meetings of the
Members, for any purpose or purposes, may be called by the Board, and shall be
called by the Board at the request of the Members holding a Majority of all the
Membership Units.  Business transacted at all special meetings shall be confined
to the purpose or purposes stated in the notice.  All meetings of the Members
will be at the principal office of the Company or at such other place within the
continental United States as may be determined by the Board of Directors.


7.3.1 Notice of Meetings of Members.  Written notice stating the place, day, and
hour of the meeting and, additionally in the case of special meetings, stating
the principal place of business of the Company as the location and the purpose
or purposes for which the meeting is called, shall be delivered not less than
three (3) nor more than sixty (60) days before the date of the meeting, whether
personally, by mail, or by electronic mail, by or at the direction of the Board
of Directors, to each Member of record.


7.3.2 Record Date.  For the purpose of determining Members entitled to notice of
or to vote at any meeting of Members or any adjournment thereof, or Members
entitled to receive payment of any distribution, or to make a determination of
Members for any other purpose, the date on which notice of the meeting is mailed
or transmitted or the date on which such distribution is declared, as the case
may be, shall be the record date for such determination of Members.  When a
determination of Members entitled to vote at any meeting of Members has been
made as provided in this Section, such determination shall apply to any
adjournment thereof.
 
7.3.3 Quorum, Manner of Acting.  At any meeting of the Members, a quorum is
present (i) with respect to all Membership Units if Members owning at least a
Majority in  Interest are present, and (ii) with respect to each class of
Membership Units if Members owning at least a Class Majority in Interest are
present (including in each case present by attendance of authorized officers or
represented by valid proxies).  The affirmative vote of a Majority in Interest
at a meeting at which a quorum is present shall be the vote of the Members, and
shall be sufficient to approve or consent to any matter requiring the vote,
approval or consent of the Members as a whole.  The affirmative vote of a Class
Majority in Interest at a meeting at which a quorum is present shall be the vote
of such class, and shall be sufficient to approve or consent to such matters as
require the vote, approval or consent of such class.  Whenever the vote or
consent of the Membership Units or any class thereof is permitted or required
under this Agreement, such vote or consent may be given at a meeting of the
Members or may be given in accordance with the procedures prescribed in Section
7.4 for written consents to action in lieu of actual meetings.  If a matter
comes before a meeting of the Members that requires the vote, approval, or
consent of (i) the Membership Units as a whole but not of any particular class,
or (ii) some but not all classes of Membership Units, then a vote may be taken
on such matter if a quorum of the Membership Units as a whole or of such class
is present, and such action will be valid, notwithstanding that certain classes
of Membership Units may not be represented or may not have a quorum present.


7.3.4 Conduct of Meetings.  All meetings of the Members shall be presided over
by a chairperson of the meeting, who shall be an Officer, a Director, or a
Member designated by the Board of Directors.  The chairperson of any meeting of
the Members shall determine the order of business and the procedure at the
meeting, including the regulation of the manner of voting and the conduct of
discussion, and shall appoint a secretary of such meeting to take minutes
thereof.
 

COMPANY AGREEMENT (Page 18 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


7.3.5 Participation by Telephone or Similar Communications.  Members may
participate and hold a meeting by means of conference telephone or similar
communications equipment by means of which all participating Members can hear
and be heard, and such participation shall constitute attendance and presence in
person at such meeting.  In addition, each Member shall be entitled to attend
each meeting of the Members by means of a conference telephone or similar
communications equipment through which such Member can hear and be heard, and
such participation shall constitute attendance and presence in person at such
meeting.


7.3.6 Waiver of Notice.  When any notice of a meeting of the Members is required
to be given, a waiver thereof in writing signed by a Member entitled to such
notice, whether given before, at, or after the time of the meeting as stated in
such notice, or actual attendance by the Member at such meeting, shall be
equivalent to the proper giving of such notice.


7.4 Actions by Members Without a Meeting.  All actions of the Members or any
class of Membership Units provided for herein may be taken by written consent
without a meeting.  Any such action which may be taken without a meeting shall
be effective only if the consents are in writing, set forth the action so taken,
are sent to all Members entitled to vote on the matter in question, and are
signed by a number of the Members sufficient to take the action at an actual
meeting under the terms of this Agreement.


7.5 Proxies.  Members may give written proxies to other Members or to other
individuals and the proxy holder shall be entitled to vote at such meeting if
copies of such proxies are delivered to the Company prior to any meeting at
which the proxy holder proposes to vote on any matter.  Members will be
considered present at a meeting attended by their authorized proxy.


7.6 Market Standoff Agreement.  In connection with any initial public offering
of the Company’s securities, each Member agrees, if so requested by the Company
or any underwriter’s representative in connection with such initial public
offering, to execute a market standoff agreement in which such Member shall
agree not to sell or otherwise transfer any securities of the Company during a
period of up to 180 days following the effective date of the registration
statement relating to such initial public offering.
 
ARTICLE 8 - CONTRIBUTIONS TO CAPITAL AND CAPITAL ACCOUNTS; LOANS


8.1 Capital Contributions.


8.1.1 Upon execution of this Agreement, each Member owning a Class A Membership
Unit agrees to contribute cash or other property to the Company in the amount
set forth as the Initial Capital Contribution of such Member on Exhibit A
attached hereto.  To the extent any Member owning a Class A Membership Unit
contributes property other than cash, its value shall be as agreed upon by all
of the Members, or if all of the Members do not agree on the value, such
property shall be deemed to have no value and shall be returned to the
contributing Member.
 

COMPANY AGREEMENT (Page 19 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


8.1.2 Upon execution of this Agreement, each Member owning a Class B Non-Voting
Convertible Preferred Membership Unit agrees to contribute cash or other
property to the Company in the amount set forth as the Initial Capital
Contribution of such Member on Exhibit A attached hereto.  To the extent any
Member owning a Class B Non-Voting Convertible Preferred Membership Unit
contributes property other than cash, its value shall be as agreed upon by all
of the Members, or if all of the Members do not agree on the value, such
property shall be deemed to have no value and shall be returned to the
contributing Member.  Members owning Class B Non-Voting Convertible Preferred
Membership Interests are entitled to receive Preferred Returns with respect to
their Unrecovered Capital.


8.1.3 Certain Members may hereafter receive Class C Non-Voting Net Profit
Membership Units.  Such Members have no initial Capital Account balance with
respect to such Class C Non-Voting Net Profit Membership Units, and the Members
intend that such Class C Non-Voting Net Profit Membership Units shall be a
"profits interests".  Notwithstanding the forgoing, the Class C Non-Voting Net
Profit Membership Units shall not be entitled to receive Net Profit
distributions until such time as the Class A Membership Units have received
cumulative distributions totaling THREE MILLION AND No/100 DOLLARS
($3,000,000.00), at which point the Class C Non-Voting Net Profit Membership
Units shall receive the applicable percentage of Net Profits in accordance with
the conversion terms described in the Class B Nonvoting Convertible Preferred
Membership Unit Class Addendum.


8.1.4 Upon admission of a new Member pursuant to Section 3.2.1, such new Member
shall contribute cash or property in the amount set forth in the consent
required under Section 3.2.1.1.  To the extent such new Member contributes
property other than cash, its value shall be as agreed upon by all of the
Members, or if all of the Members do not agree on the value, such property shall
be deemed to have no value and shall be returned to such new Member.  To the
extent any new Member contributes services to the Company in exchange for such
Member’s Membership Unit, the value of such services, if any, shall not be
considered a Capital Contribution, and such Member shall be deemed to have made
no Capital Contribution to the Company, unless otherwise agreed by the new and
existing Members at the time of the admission of such new Member.


8.2 Additional Capital Contributions.If the Board of Directors determines that
the Company requires additional capital to defray expenses of the Company or to
pursue new investments or capital expenditures, the Board of Directors shall
notify all Members of the amount of additional capital required, and one or more
of the Members may, but shall have no obligation to, make additional Capital
Contributions in such amounts as they may agree, or if they cannot agree, each
contributing Member may make contributions up to an amount determined by
multiplying the requested capital amount by a fraction, the numerator of which
is the number of Membership Units owned by such contributing Member and the
denominator of which is the aggregate number of Membership Units owned by all
contributing Members.  If the existing Members do not agree to provide all of
the requested additional capital, then the Board of Directors may raise such
additional capital from other parties in any manner determined by the Board of
Directors in its sole discretion, including the issuance of new Membership Units
(and the creation and issuance of new classes of Membership Units) and admitting
the Persons acquiring such new Membership Units as Members of the Company.  In
conducting such an offering, the Board of Directors may cause this Agreement to
be amended in any manner it deems necessary to implement the terms of such an
offering, in its sole discretion, including, without limitation, creating new
Membership Unit Class Addenda, altering the provisions of Section 4.2, and
altering the rights of the Members and Membership Units to vote and receive
distributions as set forth in this Agreement, provided that (i) such amendment
does not alter the relative rights and obligations among the persons who are
Members immediately before such amendment or among then-existing Membership Unit
classes;  (ii) such amendment does not increase the obligation of any Member to
contribute capital to the Company or create any personal liability or any
Member, without in each case obtaining the consent of a Majority in Interest or
a Class Majority in Interest of the affected Members or Membership Unit classes,
as applicable, and (iii) the provisions of Section 8.7 shall be observed.
 

COMPANY AGREEMENT (Page 20 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


8.3 Loans. Upon approval of the terms thereof by the Board of Directors, any
Member may make a loan to the Company upon commercially reasonable terms. Loans
by a Member to the Company shall not be considered Capital Contributions.


8.4 No Interest.  No Member shall be paid interest on any Capital Contribution
to the Company.


8.5 Capital Accounts.


8.5.1 The Company shall maintain a separate Capital Account for each Member
pursuant to the principles of this Section 8.5 and Treasury Regulation Section
1.704-1(b)(2)(iv).  The initial Capital Account of each initial Member shall be
the Initial Capital Contribution of such initial Member under Section
8.1.1.  The initial Capital Account of each subsequently admitted Member shall
be the Capital Contribution required of such subsequently admitted Member under
Section 8.1.2.  Such initial Capital Account shall be increased by (i) the
amount of the subsequent Capital Contributions of such Member to the Company,
including those made under Section 8.2, and (ii) such Member's allocable share
of Net Income pursuant to Section 9.1.  Such Capital Account shall be decreased
by (i) the amount of cash or value of property (with such value as determined by
agreement of all of the Members or, in the event the Members cannot agree, by an
independent qualified appraiser selected by the Company and acceptable to the
distributee Member or its representative) distributed to the Member by the
Company pursuant to Section 10.2; and (ii) such Member's allocable share of Net
Loss pursuant to Section 9.1.


8.5.2 The provisions of this Section 8.5 and other portions of this Agreement
relating to the proper maintenance of Capital Accounts are designed to comply
with the requirements of Treasury Regulation Section 1.704-1(b).  The Members
intend that such provisions be interpreted and applied in a manner consistent
with such Treasury Regulations.  The Board of Directors is authorized to modify
the manner in which the Capital Accounts are maintained if the Board of
Directors determines that such modification (i) is required or prudent to comply
with the Treasury Regulations and (ii) is not likely to have a material effect
on the amounts distributable to any Member upon the dissolution of the Company.


8.5.3 No Member shall have any obligation to restore a deficit balance in its
Capital Account.


8.6 Withdrawal or Reduction of Members' Contributions to Capital.


8.6.1 No Member shall have the right to withdraw all or any part of its Capital
Contribution or to receive any return on any portion of its Capital
Contribution, except as may be otherwise specifically provided in this
Agreement.  In the event of a return of any Capital Contribution, no Member
shall have the right to receive property other than cash.


8.6.2 No Member shall have priority over any other Member, either as to the
return of Capital Contributions or as to Net Income, Net Losses or
distributions, except as otherwise provided herein; provided, however, that this
subsection shall not apply to loans (as distinguished from Capital
Contributions) made by a Member to the Company in accordance with this
Agreement.
 

COMPANY AGREEMENT (Page 21 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


8.6.3 Except as otherwise expressly provided herein, no Member, simply by virtue
of his or her status as a Member, shall be liable for the debts, liabilities or
obligations of the Company beyond its respective Capital Contributions
(provided, however, that the Members may have personal liability with respect to
their own actions or inactions, including, but not limited to, personal
liability arising out of personal guarantees of indebtedness of the Company to
outside third parties).  Except as otherwise expressly provided herein, no
Member shall be required to contribute to the capital of, or to loan any funds
to, the Company.
 
8.7 Preemptive Right.  If the Directors vote to sell or issue additional
Membership Units or other equity securities (whether a newly created class of
Membership Units or other equity securities or rights to acquire Membership
Units or other equity securities) to any Person, the Company shall first extend
to each Qualified Member (as defined below) the preemptive right to acquire a
pro rata portion (based on each such Member’s then-outstanding proportionate
ownership of Membership Units) of such Membership Units or other equity
securities to be sold or issued.  The Company shall provide at least ten (10)
days' prior written notice of the proposed sale or issuance to the Qualified
Members describing in reasonable detail the Membership Units or other equity
securities being so offered, the purchase price thereof (if any), the payment
terms, and the Qualified Member’s pro rata portion of such Membership Units (the
"Preemptive Right Notice").  No Member shall have any obligation to acquire such
Membership Units or other equity securities.  All additional Membership Units or
other equity securities sold or issued in any instance under this Section 8.7
shall be issued at the same purchase price (if any) and on the same terms as
those offered, or to be offered, to such Person.  A "Qualified Member" means a
Member that, at the time of such offering, (a) is qualified to be an investor
under the investor qualification provisions of such offering (such as
requirements that investors be "accredited investors" under Regulation D
promulgated under the Securities Act of 1933, as amended), (b) is not in breach
or default of any of such Members’ obligations under this Agreement, and (c)
otherwise complies with the requirements of the offering.  A Qualified Member
may exercise the preemptive right granted under this Subsection by giving notice
to the Company of such Qualified Member’s exercise within ten (10) days (the
"Exercise Period") after receipt of the Preemptive Right Notice.  For a period
of ninety (90) days after the expiration of the Exercise Period, the Company
will be free to issue any such Membership Units with respect to which the
preemptive right hereunder was not duly exercised on terms and conditions
substantially identical to the acquirer(s) as those offered to the Qualified
Members pursuant to the Preemptive Right Notice.  If the Company fails to
transfer the Membership Units within this ninety (90) day period, any Membership
Units or other equity securities proposed to be issued by the Company to any
Person must be re-offered to Qualified Members pursuant to this Section.  This
Section 8.7 does not apply to, and the Members shall have no preemptive rights
with respect to, any issuance of Membership Units to employees or other persons
providing services to the Company solely in consideration of such services.


ARTICLE 9 -  ALLOCATIONS


9.1 Allocations.  For purposes of maintaining Capital Accounts and in
determining the rights of the Members among themselves, Income, Net Income,
Loss, or Net Loss, if any, for a Fiscal Year or other period, shall be allocated
among the Members and with respect to Membership Units in a manner so that the
Capital Accounts of each Member at the end of that fiscal year or other period,
immediately after making the allocation, are as nearly as possible equal to the
distributions that would be made to the Members pursuant to Section 10.1 if the
Company were dissolved, its affairs wound up and its assets sold for cash equal
to their fair market value, all Company liabilities were satisfied, and the net
assets of the Company were distributed in accordance with Section 10.1 to the
Members immediately after making the allocation. The parties intend that the tax
allocation provisions of this Agreement shall prevent each Member from having an
Adjusted Capital Account deficit and shall produce final Capital Account
balances of the Members that will permit liquidating distributions that are made
in accordance with final Capital Account balances under Section 12.4 to be made
in a manner identical to the order of priorities set forth in Section 10.1.
 

COMPANY AGREEMENT (Page 22 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


9.2 Allocations for Tax Purposes.  Except as otherwise provided herein, and
subject to the provisions of Exhibit E, each item of Income, Net Income or Net
Loss of the Company shall be allocated to the Members for tax purposes in the
same manner as such allocations are made for book purposes pursuant to Section
9.1.  In the event of a transfer of, or other change in, an interest in the
Company during a Fiscal Year, each item of taxable income and loss shall be
prorated in accordance with Section 706 of the Code, using any convention
permitted by law and selected by the Board of Directors.
 
9.3 Tax Status, Elections and Modifications to Allocations.


9.3.1 Notwithstanding any provision contained in this Agreement to the contrary,
solely for federal income tax purposes, each of the Members hereby recognizes
that the Company will be subject to all provisions of Subchapter K of the Code;
provided, however, that the filing of all required returns thereunder shall not
be construed to extend the purposes of the Company or expand the obligations or
liabilities of the Members.


9.3.2 The Company may elect pursuant to Section 754 of the Code and the Treasury
Regulations to adjust the basis of the Company's assets as provided by Section
743 or 734 of the Code and the Treasury Regulations thereunder.  The Company
shall make such elections for federal income tax purposes as may be determined
by the Board of Directors; provided that the successor in interest of any
deceased member shall be entitled to require that the Company make a Section 754
election.


9.3.3 This Agreement shall be amended in any manner necessary for the Company to
comply with the provisions of Treasury Regulations Sections 1.704-1(b),
1.704-1(c) and 1.704-2 upon the happening of any of the following events: (i)
incurring any liability which constitutes a "nonrecourse liability" as defined
in Treasury Regulations Section 1.704-2(b)(3) or a "partner nonrecourse debt" as
defined in Treasury Regulations Section 1.704-2(b)(4); (ii) a constructive
termination of the Company pursuant to Code Section 708(b)(1)(B); or (iii) the
contribution or distribution of any property, other than cash, to or by the
Company.


9.3.4 The Company shall designate one of the Members as the "Tax Matters Member"
for federal income tax purposes.  The Tax Matters Member is authorized and
required to represent the Company in connection with all examinations of the
Company's affairs by tax authorities, including resulting administrative and
judicial proceedings, and to expend Company funds for professional services and
costs associated therewith.  The Tax Matters Member shall have the final
decision-making authority with respect to all federal income tax matters
involving the Company.  The Members agree to cooperate with the Tax Matters
Member and to do or refrain from doing any or all things reasonably required by
the Tax Matters Member to conduct such proceedings.  Any direct out-of-pocket
expense incurred by the Tax Matters Member in carrying out its obligations
hereunder shall be allocated to and charged to the Company as an expense of the
Company for which the Tax Matters Member shall be reimbursed.  The initial Tax
Matters Member shall be Blacksands Petroleum, Inc.
 

COMPANY AGREEMENT (Page 23 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


9.4 Books of Account.


9.4.1 The Company shall maintain the Company's books and records and shall
determine all items of Income, Loss, Net Income and Net Loss in accordance with
the method of accounting selected by the Directors, consistently applied.  All
of the records and books of account of the Company, in whatever form maintained,
shall at all times be maintained at the principal office of the Company and
shall be open to the inspection and examination of the Members or their
representatives during reasonable business hours.  Such right may be exercised
through any agent or employee of a Member designated by it or by an attorney or
independent certified public accountant designated by such Member. Such Member
shall bear all expenses incurred in any examination made on behalf of such
Member.
 
9.4.2 All expenses in connection with the keeping of the books and records of
the Company and the preparation of audited or unaudited financial statements
required to implement the provisions of this Agreement or otherwise needed for
the conduct of the Company's business shall be borne by the Company as an
ordinary expense of its business.


9.5 Company Tax Return and Annual Statement.  The Company shall file a federal
income tax return and all other tax returns required to be filed by the Company
for each Fiscal Year or part thereof, and shall provide to each Person who at
any time during the Fiscal Year was a Member with an annual statement (including
a copy of Schedule K-1 to Internal Revenue Service Form 1065) indicating such
Member's share of the Company's income, loss, gain, expense and other items
relevant for federal income tax purposes.  Such annual statement may be audited
or unaudited as required by the Directors.


9.6 Bank Accounts.  The bank account or accounts of the Company shall be
maintained in the bank approved by the Board of Directors, and no bank accounts
or other arrangements shall be opened or receive Company funds except as so
approved in writing by all of the Board of Directors. The Board of Directors
shall determine the terms governing such accounts and withdrawals from such bank
accounts shall only be made by such parties as may be approved by the Board of
Directors.


9.7 Compensatory Units Safe Harbor Election.Subject to the terms hereof, the
Board of Directors is hereby authorized to cause the Company to make the safe
harbor election for valuing Membership Units issued in connection with the
performance of services by any employee (or other service provider) as
contemplated in Internal Revenue Service Notice 2005-43 (the "Safe Harbor
Election"), as the same may be permitted pursuant to or in accordance with the
finally promulgated successor rules to Proposed Treasury Regulations Section
1.83-3(1) and Internal Revenue Service Notice 2005-43, whether promulgated in
the form of one or more final Regulations, revenue rulings, revenue procedures,
notices, and/or other IRS guidance (collectively, the "Ultimate Rules").  Such
Safe Harbor Election shall be made if, and at such time as, the Board of
Directors may determine in its sole discretion.  In connection with any Safe
Harbor Election, the following provisions also shall apply:
 

COMPANY AGREEMENT (Page 24 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


9.7.1 Any such Safe Harbor Election shall be binding on the Company and on all
of its holders of Membership Units with respect to all transfers of such
Membership Units made while a Safe Harbor Election is in effect.  A Safe Harbor
Election, once made, may be revoked at any time by the Company, upon
determination by the Board of Directors in its sole discretion, as permitted by
the Ultimate Rules or any other applicable rule.


9.7.2 Each holder of Membership Units, by signing this Agreement or by accepting
a transfer of any Membership Units in the Company, hereby agrees to comply with
all requirements of the Safe Harbor Election with respect to any Membership
Units to which the Safe Harbor Election applies while the Safe Harbor Election
remains effective.


9.7.3 The Board of Directors shall file or cause the Company to file all
returns, reports and other documentation as may be required to perfect and
maintain the Safe Harbor Election with respect to transfers of such Membership
Units.


9.7.4 The Board of Directors is hereby authorized and empowered, without further
vote or action of the Members, to amend this Agreement as necessary to comply
with the Ultimate Rules or any other rule or rules, including the allocation
provisions of the Agreement, that may be required in order to provide for a Safe
Harbor Election and the ability to maintain or revoke the Safe Harbor Election,
and the Board of Directors shall have the authority to execute any such
amendment by and on behalf of each Member.

9.7.5 Each holder of Membership Units agrees to (i) cooperate with the Company
and the Board of Directors to perfect and maintain any Safe Harbor Election, and
(ii) timely execute and deliver any documentation with respect thereto
reasonably requested by the Board of Directors.


9.7.6 No transfer, assignment or other disposition of any Units by a holder of
Membership Units shall be effective unless prior to such transfer, assignment or
disposition the transferee, assignee or intended recipient of such Membership
Units shall have agreed in writing to be bound by the provisions of this Section
9.7, in a form satisfactory to the Board of Directors.
 
ARTICLE 10 - DISTRIBUTIONS, ELECTIONS AND REPORTS


10.1 Distributions.The Board of Directors may cause the Company to distribute
Distributable Cash to the Members, subject additionally to the requirement for
written approval from a Class Majority-in-Interest of the Class B Members, if
any.  The Board of Directors shall determine the amount of Distributable Cash,
and in making such determination shall determine the amount of Company funds
required for (i) payment of all operating expenses of the Company as of such
time, (ii) payment of all outstanding and unpaid current obligations of the
Company as of such time, (iii) such reserves as may be required by financial
institutions making loans to the Company, and (iv) such reserves as may be
necessary or appropriate for Company operations. Subject to Section 10.3 and to
the provisions of any Membership Unit Class Addenda, all distributions shall be
made to the Members in the following order of priority:
 

COMPANY AGREEMENT (Page 25 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


10.1.1 First, to the extent that the Membership Unit Addenda contain provisions
relating to distributions, distributions shall be made in accordance with the
provisions of the Membership Unit Class Addenda, and as among the Membership
Units of each Class, in accordance with the provisions of the Membership Unit
Class Addendum applicable to such Class.


10.1.2 Second, among all Membership Units, in the proportion that the positive
Capital Account balance of each Member bears to the total positive Capital
Account balances of all Members, up to (but not exceeding) the Member's positive
Capital Account balance.


10.1.3 Third, equally among all Membership Units.


10.2 Limitation Upon Distributions.No distribution shall be declared and paid if
payment of such distribution would cause the Company to violate any limitation
on distributions provided in the Act.


10.3 Tax Liability Distributions.
 
10.3.1 To the extent of Distributable Cash, the Company shall make one or more
distributions (the "Tax Liability Distributions") to the Members intended to be
sufficient to enable them to pay, on an annual basis, federal, state and local
income taxes arising from the allocations made to such Members pursuant to
Section 8.1, within ninety (90) days after the close of each applicable Fiscal
Year.  Subject to the following sentence, the amount of any such Tax Liability
Distribution shall equal the product of (x) forty percent (40%) (the "Tax Rate")
and (y) the aggregate amounts of items of taxable income or gain reported on
Schedule K of the Form 1065 filed by the Company that were actually allocated or
are estimated to be allocated to such Member for federal income tax purposes for
each quarter or other fiscal period of the Fiscal Year and all prior quarters or
fiscal periods of the Fiscal Year (to the extent no Tax Liability Distribution
has previously been made with respect to such net taxable income or gain)
reduced, but not below zero, by any tax deduction, loss or credit previously or
currently allocated to such Member and not previously taken into account for
purposes of the calculation of the amount of any Tax Liability
Distribution.  The amount of any Tax Liability Distribution for a particular
quarter or other fiscal period shall take into account prior Tax Liability
Distributions as follows: (a) if Distributable Cash is not sufficient to satisfy
the required Tax Liability Distribution for a particular fiscal period, the
Company shall make up such deficit out of Distributable Cash in future periods,
and (b) if it is determined (by reason of a subsequent Company or government
audit or otherwise) that the aggregate amounts of Tax Liability Distributions
paid to any Member differ from the product of (i) the Tax Rate and (ii) the
aggregate amounts of net taxable income or gain that were actually allocated (as
adjusted to reflect any reallocations by reason of a subsequent Company or
government audit or otherwise) to such Member for federal income tax purposes in
the Company income tax returns filed with respect to such fiscal period and all
prior fiscal periods (as adjusted or amended by reason of any subsequent Company
or government audit or otherwise), reduced, but not below zero, by any tax
deduction, loss or credit previously or currently allocated to such Member, then
the Tax Liability Distribution to such Member for subsequent periods shall be
reduced by the amount of any overpayment or increased (to the extent of
Distributable Cash) by the amount of any underpayment.
 

COMPANY AGREEMENT (Page 26 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 
 
10.3.2 Calculation of Distributions.  All Tax Liability Distributions made by
the Company shall, for purposes of determining future distributions to be made
under this Agreement, be treated as a prepayment of distributions otherwise to
be made with respect to such Membership Units.  Accordingly, in computing the
actual dollar amounts to be distributed with respect to such Membership Units
pursuant to this Agreement, after taking into account prior Tax Liability
Distributions, prior or contemporaneous payments of tax distributions shall
first be taken into account and treated as a prepayment of amounts to be
distributed hereunder in accordance with the following methodology: (i) first,
the total amount to be distributed upon any particular distribution pursuant to
Section 10.1 shall be added to the aggregate amount of prior or contemporaneous
payments of Tax Liability Distributions that have not previously been included
in a computation pursuant to this Section 10.3, to produce a sum hereinafter
described as the "Grossed-Up Total";  (ii) then, the provisions of Section 10.1,
shall be applied to the Grossed-Up Total, to determine the respective shares of
the Grossed-Up Total attributable to each Membership Unit;  (iii) then, from the
Grossed-Up Total attributable to each Membership Unit, there shall be subtracted
the amount of the prior or contemporaneous payments of Tax Liability
Distributions included in step (i) for this calculation that were previously or
contemporaneously paid; and (iv) finally, the difference obtained in step (iii)
above shall be the dollar amount distributable with respect to the Membership
Units pursuant to Section 10.1.


ARTICLE 11 - TRANSFERABILITY OF MEMBERSHIP UNITS; TRANSFER OF MEMBERSHIP UNIT
UPON OCCURRENCE OF CERTAIN EVENTS; AND ADMISSION OF MEMBERS


11.1 Transferability of Membership Units.  A Member shall not at any time
Transfer his or her Membership Units except in accordance with the conditions
and limitations set out in this Article 11 and subject additionally to the
requirement for advance written approval from a Class Majority-in-Interest of
the Class B Members, if any.  No Transfer of any Membership Unit, or any portion
thereof or interest therein, is permitted if such Transfer violates, or would
cause the Company to violate, the Securities Act of 1933 or any other applicable
state or federal law, or cause the Company to be required to register any
Membership Units or notify any regulator of such transfer, and any such Transfer
is null, void, and of no effect unless the restrictions set forth in this
sentence are waived by the Board of Directors in its sole discretion.  So long
as any Class B Non-Voting Convertible Preferred Membership Units are
outstanding, any Transfer of a Membership Unit in the Company permissible under
this Article 11 shall be effective to give the transferee only the right to
receive the share of income, losses, and distributions to which the transferor
would otherwise be entitled, and shall not be effective to constitute the
transferee a Member of the Company, and shall not entitle the transferee to vote
on Company matters.  A transferee who does not become a Member of the Company
under this Article 11 shall have no rights to exercise the voting rights (if
any) of the transferred Membership Unit, no right to examine the books or
records of the Company, and no rights of any kind whatsoever except as expressly
provided in this Section 11.1, but any attempt by such transferee to further
Transfer the Membership Unit owned by the transferee shall be subject to all the
terms and provisions of this Article 11.  Except as otherwise provided in this
Article with respect to Permitted Transferees, any transferee shall be admitted,
or readmitted, in the case of a Member that has undergone a Control Transfer, as
a Member of the Company only upon compliance with the following requirements:
 

COMPANY AGREEMENT (Page 27 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


11.1.1 The Board of Directors consents to the admission of the transferee as a
new Member, with such consent setting forth the class of Membership Unit owned
by such new Member, and setting forth any terms or conditions of such new
Member’s membership not already provided in this Agreement; provided, however,
that Permitted Transferees and any Member that acquires any additional
Membership Units will not be required to obtain such consent;


11.1.2 Furnishing to the Company an acceptance, in a form satisfactory to the
Board of Directors, of all of the terms and conditions of this Agreement and of
the consent required under Section 11.1.1, if any;


11.1.3 Filing a duly executed and acknowledged instrument of assignment with the
Company, setting forth the intention of the transferor that the transferee
become a Member;
 
11.1.4 Registration of such Membership Unit under the applicable federal and
state securities laws and regulations or furnishing of an opinion of counsel (at
the Transferor's expense) satisfactory to the Board of Directors that such
registration is not required, or the Board of Directors, in its sole discretion,
waives the requirements of registration or opinion of counsel;


11.1.5 Executing and acknowledging (by transferor or transferee) such other
instruments as the Board of Directors may deem necessary or desirable to effect
such admission; and


11.1.6 Payment of such reasonable expenses as the Company may incur in
connection with the admission of such new or readmitted Member.


11.2 Permitted Transfers.  Subject to the requirement for advance written
approval from a Class Majority-in-Interest of the Class B Members, if any, a
Member shall be permitted to Transfer his or her Membership Units in the Company
to a Permitted Transferee, unless such Transfer is prohibited by reason of the
general restriction contained in the third sentence of Section 11.1.  A
transferee of a Membership Unit who has not been admitted as a Member shall not
be entitled to the benefit of any provision of this Article 11 permitting
Transfers to Permitted Transferees.  A Permitted Transferee of a Membership Unit
shall become a Member with respect to the transferred Membership Unit, and shall
be able to exercise all rights associated with the transferred Membership Unit,
upon compliance with Sections 11.1.2 - 11.1.6.


11.3 Triggering Events.  Each of the following events (each a "Triggering
Event") shall give rise to the rights set forth in Section 11.4 herein:


11.3.1 The commencement of proceedings by or against a Member under any
insolvency, bankruptcy, creditor adjustment, or debtor rehabilitation law (each
of which are hereinafter referred to as "bankruptcy"), provided that if any
specific bankruptcy of the Member is dismissed within sixty (60) days of the
commencement of the proceedings in such bankruptcy, such specific bankruptcy
shall not constitute a Triggering Event.


11.3.2 The Transfer of any Membership Units to a receiver of a Member, a secured
creditor, a purchaser at any creditor's sale or court ordered sale, the guardian
of the estate of an incompetent Member (each of which are hereinafter referred
to as a "Transferee"), or to a spouse of a Member ("Transferee Spouse") pursuant
to the terms of a separation agreement or a court ordered equitable distribution
of marital property, or to any Person, other than a Permitted Transferee, upon
the death of a Member (each of the foregoing an "Involuntary Transfer").
 

COMPANY AGREEMENT (Page 28 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


11.3.3 Any proposal or attempt to voluntarily Transfer a Member's Membership
Units, whether for value or by gift, except to Permitted Transferees.  If a
Member proposes or attempts to voluntarily Transfer Membership Units, the Member
shall notify the Company and the other Members thereof in writing, which notice
shall set forth the intention of such Member to Transfer the Membership
Interests, the name and address of the prospective transferee or lienor, the
number of the Membership Units proposed to be transferred or encumbered, and the
terms and amounts (including purchase price or encumbrance amount) of such
proposed Transfer (the "Sale Terms").  Any proposal or attempt to voluntarily
Transfer a Member's Membership Units pursuant to this Section 11.3.3, and in
accordance with the applicable provisions of Section 11.4 and its subsections,
shall be and is subject to the requirement of advance written approval from a
Class Majority-in-Interest of the Class B Members, if any.
 
11.4 Options to Purchase Membership Units.  If a Triggering Event occurs with
respect to any Membership Units, then the Company and the remaining Members
shall have the option to purchase and, upon exercise of such option, the Person
owning such Membership Units (such Person, whether or not a Member, hereinafter
called the "Transferor") shall be obligated to sell to the Company and the
remaining Members (as set forth herein) the portion of such Transferor's
Membership Units involved in such Triggering Event at the price and on the terms
set forth herein.  The Company or the remaining Members exercising their option
to purchase such Transferor's Membership Units must so notify the Transferor
within the time periods described in Sections 11.4.1 and 11.4.2 (the date of
which such notice is given being hereinafter called the "Notice Date").  If
neither the Company nor the other Members elect to exercise an option to
purchase any portion of the Membership Units hereunder within the time periods
set forth in Section 11.4.1 and 11.4.2, the Transferor shall be permitted to
make a bona fide transfer of such portion, provided that in the case of a
voluntary transfer or encumbrance, such transfer or encumbrance shall be made
only in strict compliance with the Sale Terms.  In no event will the transferee
of any Membership Units be admitted as a Member of the Company except as set
forth in Section 11.1.  However, if for any reason the Transferor shall fail to
make such transfer or encumbrance within one hundred eighty (180) days after the
Notice Date, then such Membership Units shall again become subject to all of the
restrictions of this Section 11.4.
 
11.4.1 Company's Option.The Company shall have the first option to purchase all,
and not less than all, of any Membership Units with respect to which a
Triggering Event occurs.  The Board of Directors shall determine, in its sole
discretion, whether the Company shall exercise such option, and shall make such
determination and notify the Transferor and the other Members of the decision
within forty-five (45) days of the Notice Date, but if the Company has not given
notice of exercise by such time the Company's option will be deemed to have
expired.


11.4.2 Members' Option and Obligations.Members other than the Transferor who are
Members not in default under any provision of this Agreement ("Qualified
Purchasers") will have the option to purchase any Membership Units with respect
to which a Triggering Event occurs if the Company elects not to exercise its
option.  The Qualified Purchasers may purchase such Membership Units by
delivering to the Transferor a notice (the “Acceptance Notice”) in writing
within forty-five (45) days after the date on which the Company's first option
expires.  If more than one Qualified Purchaserexercises this option, then each
accepting Qualified Purchaser will be deemed to have elected to purchase such
number of Membership Interests of Transferor equal to the quotient obtained by
dividing (i) the number of Membership Interests held by such Qualified
Purchaserby (ii) the aggregate number of Membership Interests held by all
Qualified Purchasers that submitted an Acceptance Notice.
 

COMPANY AGREEMENT (Page 29 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


11.4.3 Terms of Purchase of Membership Units.In the case of a voluntary Transfer
for value, the purchase price for such Membership Units shall be the amount set
forth in the Sale Terms.  If the proposed Transfer is an encumbrance, the
purchase price shall be the lesser of the encumbrance amount or the amount
determined under Section 11.4.3.1, and the terms of payment shall be determined
as set forth in Section 11.4.3.2.  If the proposed Transfer is a gift, or if the
Triggering Event is any event other than an encumbrance or a voluntary Transfer
for value, the purchase price and terms for payment shall be determined as set
forth in this Section.  The closing of any purchase of Membership Units with
respect to which an option to purchase is exercised shall take place within one
hundred twenty (120) days after the date of the notice of the exercise of such
option.  The value of the Membership Units to be purchased, and accordingly the
purchase price for such Membership Interest, shall be determined as follows
unless the parties agree on a different manner for determining the purchase
price:
 
11.4.3.1 The purchase price for such Membership Units shall be equal to the
amount that would be distributable with respect to such Membership Units under
Article 10 if all of the assets of the Company were sold for the Net Book Value
of the Company (as defined below) (the "Net Book Value Amount") and the proceeds
distributed to the Members in accordance with this Agreement and applicable
laws.  The Net Book Value of the Company as defined herein shall be determined
by the certified public accountant regularly employed by the Company, and the
expenses of the accountant in making such determination shall be paid by the
purchasing or receiving party.  The determination will be made in accordance
with sound accounting principles consistent with past practices, and the
following shall be observed: (i) no allowance of any kind shall be made for
goodwill, trade names, or other or similar intangible assets (other than cost of
such intangible assets already recorded on the corporate books), however, an
allowance shall be made with regards to majority or minority status of the
Membership Units being valued; (ii) all accounts payable and other debts shall
be taken at face amount, and all accounts receivable shall be taken at the face
amount thereof, less a reasonable reserve for bad debts; (iii) all land and
buildings shall be taken at the fair market value thereof which shall be
determined by an independent qualified appraiser selected by the certified
public accountant making the determination of book value hereunder; (iv) all
equipment, fixtures, leasehold improvements, and all other assets defined as
fixed assets shall be shown at their "adjusted basis" as determined for federal
income tax purposes; (v) inventory of merchandise, parts, supplies, and all
other similar inventory shall be taken at the lower of cost or market value; and
(vi) life insurance policies owned by the Company shall be shown at their cash
surrender values.  The determination of Net Book Value (including the
appropriateness or treatment of a specific item under generally accepted
accounting principles), and adjustments thereto as herein provided, when made
and certified by the certified public accountant, shall be conclusive and
binding upon all parties, including the Company and the Members.
 
11.4.3.2 The terms of payment shall be as mutually agreed upon by the selling
and purchasing parties except that, in the event the parties cannot agree, the
purchase price shall be payable by (i) a cash payment to the selling Member at
closing in the amount of 20% of the total purchase price, and (ii) the delivery
of a promissory note (the "Note") providing for the payment of the balance of
the total purchase price in four (4) equal annual installments of principal and
interest, with each such payment to be made on the anniversary of the Closing in
the year in which it is due.  The Note shall be secured by a pledge of the
Membership Units transferred.  Interest shall accrue under the Note at the prime
rate published in The Wall Street Journal as of the date of the Note.  The Note
shall further provide that the purchasing parties shall be liable for reasonable
attorney's fees incurred by the selling party in collecting the Note balance in
the event of default.  The selling party shall hold the pledged Membership Units
as collateral only (with the purchasing party having the right to vote such
Membership Units and receive any distributions thereon except in the event of
default in payment) until the entire purchase price, together with accrued
interest, is fully paid.
 

COMPANY AGREEMENT (Page 30 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


11.5 [Reserved].


11.6 Legend for Certificate.  The Members agree that no Membership Unit shall be
issued unless made subject to all of the terms and provisions of this Agreement,
and that each certificate representing a Membership Unit, whether now
outstanding or hereafter issued, shall be endorsed on the face or back of such
certificate as follows:


"The transfer of the Membership Unit represented by this Certificate is subject
to the restrictions, prohibitions, and rights of prior refusal imposed by
aCompany Agreement dated as of ______________________, by and among the Company
and its Members, a copy of which is on file with the Company.  By accepting the
Membership Unit represented by this Certificate, the transferee of the
Membership Unit does expressly accept and agree to all the provisions and the
commitments of said Company Agreement."
 
"The Membership Unit represented by this Certificate has not been registered
under the Securities Act of 1933, as amended (the "Act"), or under the
securities laws of any state.  The Membership Unit has been acquired for
investment and may not be pledged, hypothecated, sold, or otherwise transferred
in the absence of an effective registration statement for the Membership Unit
under the Act and any applicable state securities laws or assurance satisfactory
to the Company that such registration is not required."


11.7 Miscellaneous.


11.7.1 Any transferee of a Membership Unit who does not become a Member and
desires to further Transfer such Membership Unit shall be subject to all of the
restrictions and requirements of this Agreement to the same extent and in the
same manner as a Member, but shall not be entitled to the benefit of any
provision allowing the Transfer of Membership Units to Permitted Transferees or
to the benefit of any provision granting any benefit to a Member in excess of
the benefits accruing to an assignee in accordance with the Act.


11.7.2 Upon the Transfer of any Membership Units, the Officers shall create and
thereafter maintain a document in a form similar to that of Exhibit A that shall
set forth the name, address, class of Membership Unit, Capital Account and
Membership Unit ownership of each Member.  Such document shall be filed in the
records of the Company.


ARTICLE 12 -  DISSOLUTION AND TERMINATION


12.1 Withdrawal.  Except as otherwise provided in this Agreement, no Member
shall at any time withdraw from the Company or withdraw any amount out of his or
her Capital Account.  Any Member withdrawing in contravention of this Section
12.1 shall indemnify, defend and hold harmless the Company and all other Members
(other than a Member who is, at the time of such withdrawal, in default under
this Agreement) from and against any losses, expenses, judgments, fines,
settlements or damages suffered or incurred by the Company or any such other
Member arising out of or resulting from such withdrawal.
 

COMPANY AGREEMENT (Page 31 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


12.2 Dissolution.


12.2.1 The Company shall not be dissolved as set forth in the Act, unless and
until one of the following occurs:


12.2.1.1 A Majority in Interest of the Members and the Board of Directors
consent in writing to the dissolution of the Company, and subject additionally
to the requirement for written approval from a Class Majority-in-Interest of the
Class B Members, if any; or


12.2.1.2 A decree of judicial dissolution is declared or a certificate for
administrative dissolution is issued under the Act.


12.2.2 Notwithstanding the foregoing, in the event the Company's attorneys,
accountants or other representatives filed the Certificate of Formation as the
initial organizers of the Company, the withdrawal of the organizers, by
resignation, assignment or otherwise, in favor of the Members, shall not
constitute an event of withdrawal within the meaning of Section 12.1.
 
12.2.3 Upon dissolution of the Company, the business and affairs of the Company
shall terminate and be wound up, and the assets of the Company shall be
liquidated under this Article 12; provided, however, that if the cause of
dissolution is a certificate for administrative dissolution issued under the
Act, the Board of Directors may take such action as it determines to be
necessary to reinstate the Company.


12.2.4 Dissolution of the Company shall be effective as of the date of the
occurrence giving rise to the dissolution, but the Company shall not terminate
until there has been a winding up of the Company's business and affairs, and the
assets of the Company have been distributed as provided in Section 12.4.


12.2.5 Upon dissolution of the Company, any part or all of the assets of the
Company may be sold in such manner as the Board of Directors shall determine in
an effort to obtain the best prices for such assets; provided, however, that the
Company may distribute assets of the Company in kind to the Members to the
extent practicable.


12.3 Articles of Dissolution.  Upon the dissolution and commencement of the
winding up of the Company, Articles of Dissolution shall be executed on behalf
of the Company and filed with the Secretary of State, and an authorized Member
shall execute, acknowledge and file any and all other instruments necessary or
appropriate to reflect the dissolution of the Company.


12.4 Distribution of Assets Upon Dissolution.  In settling accounts after
dissolution, the assets of the Company shall be paid in the following order:
 
12.4.1 First, to the creditors of the Company, in the order of priority as
provided by law.


12.4.2 Second, to the Members in the same manner as Distributable Cash is
distributed hereunder, after giving effect to all allocations under Article 9
for all prior periods, including the period during which the dissolution occurs,
except that in lieu of observing 10.1.3, all residual distributions will be made
in accordance with the Members' respective Capital Account balances.
 

COMPANY AGREEMENT (Page 32 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


12.5 Distributions in Kind.  If any assets of the Company are distributed in
kind, such assets shall be distributed to the Members entitled thereto as
tenants-in-common in the same proportions as the Members would have been
entitled to cash distributions if such property had been sold for cash and the
net proceeds thereof distributed to the Members.  In the event that
distributions in kind are made to the Members upon dissolution and liquidation
of the Company, the Capital Account balances of such Members shall be adjusted
to reflect the Members' allocable share of gain or loss which would have
resulted if the distributed property had been sold at its fair market value.
 
ARTICLE 13 -  MISCELLANEOUS PROVISIONS
 
13.1 Notice.


13.1.1 Any notice or demand which any party is required or desires to give to
any other party pursuant to this Agreement shall be deemed to be properly given
or served only if given in writing and addressed to the party to whom sent at
such party’s address or facsimile number as it appears on the Company records or
at such other addresses as specified by written notice delivered in accordance
herewith.  Such notices and demands so given shall be deemed effective, unless
sooner received, (i) upon delivery to the address of the party to whom sent if
sent by (A) personal delivery against written receipt, or (B) express courier
against written receipt, (ii) upon receipt by the sender of a facsimile
confirmation, if sent by facsimile, and (iii) three (3) days after deposit into
the U.S. Mail, if sent by registered or certified mail, return receipt
requested, with postage prepaid.  All notices and demands may be sent by any
other method, but shall not be effective until actually received by the party to
whom sent.


13.1.2 The Members shall have the right from time to time, and at any time
during the term of this Agreement, to change their respective addresses by
delivering to the other parties and to the Company written notice of such
change.


13.1.3 All distributions to any Member shall be made at the address at which
notices are sent unless otherwise specified in writing by any such Member.


13.2 No Action.  No Member shall have any right to maintain any action for
partition with respect to the property of the Company.


13.3 Amendment.  This Agreement may be amended by action of the Board of
Directors and a Majority in Interest of the Members; provided, however, that the
approval of a Class Majority in Interest shall be required for any proposed
amendment if the amendment would, with respect to any class of Membership Units:


13.3.1 Increase or decrease the aggregate number of Membership Units of the
class;
 
13.3.2 Effect an exchange or reclassification of all or part of the Membership
Units of the class into Membership Units of another class;
 

COMPANY AGREEMENT (Page 33 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


13.3.3 Effect an exchange or reclassification, or create the right of exchange,
of all or part of the Membership Units of another class into shares of the
class;


13.3.4 Change the rights, preferences, or limitations of all or part of the
Membership Units of the class;


13.3.5 Change the Membership Units of all or part of the class into a different
number of Membership Units of the same class;
 
13.3.6 Create a new class of Membership Units having rights or preferences with
respect to distributions or to dissolution that are prior, superior, or
substantially equal to the Membership Units of the class, except in accordance
with Article 8;


13.3.7 Increase the rights, preferences, or number of authorized shares of any
class that, after giving effect to the amendment, have rights or preferences
with respect to distributions or to dissolution that are prior, superior, or
substantially equal to the shares of the class;


13.3.8 Limit or deny an existing preemptive right of all or part of the
Membership Units of the class;


13.3.9 Cancel or otherwise affect rights to distributions that have accumulated
but not yet been declared on all or part of the Membership Units of the class;
or


13.3.10  Change the provisions of this Section 13.3 as applied to such class.


If a proposed amendment that entitles two or more classes of Membership Units to
vote as separate voting groups under this Section would affect those two or more
classes in the same or a substantially similar way, the Membership Units of all
classes so affected must vote together as a single voting group on the proposed
amendment. A class of Membership Interests is entitled to the voting rights
granted by this section although the Certificate of Formation or this Agreement
provide that the shares are nonvoting Membership Units.  Any amendment that is
properly authorized pursuant to the terms of this Agreement may be executed
solely by the Chief Executive Officer, and shall be effective upon the execution
thereof by the Chief Executive Officer, without requiring the execution thereof
by any Member.


13.4 Governing Law; Arbitration.  This Agreement is made in Texas, and the
rights and obligations of the Members hereunder shall be interpreted, construed
and enforced in accordance with the laws of the State of Texas (excluding only
its choice of law rules).  Any dispute arising out of or in connection with this
Agreement or the breach thereof shall be decided by arbitration to be conducted
in Houston, Texas in accordance with the then prevailing commercial arbitration
rules of the American Arbitration Association.  All determinations made in any
such arbitration proceeding shall be final and conclusive upon all parties, and
judgment incorporating such determinations may be entered in any court of
competent jurisdiction.
 

COMPANY AGREEMENT (Page 34 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


13.5 Entire Agreement.  This Agreement, including all Exhibits to this
Agreement, as amended from time to time in accordance with the terms of this
Agreement, contains the entire agreement among the parties relative to the
subject matter hereof and supersedes all prior or contemporaneous promises,
agreements, representations, and understandings, whether written or oral, of the
parties with respect to the subject matter hereof.


13.6 Waiver.  No consent or waiver, express or implied, by any Member to or for
any breach or default by any other Member in the performance by such other
Member of his obligations under this Agreement shall be deemed or construed to
be a consent or waiver to or of any other breach or default in the performance
by such other Member of the same or any other obligations of such other Member
under this Agreement.  Failure on the part of any Member to complain of any act
or failure to act of any of the other Members or to declare any of the other
Members in default, regardless of how long such failure continues, shall not
constitute a waiver by such Member of his or her rights hereunder.


13.7 Severability.  If any provision of this Agreement or the application
thereof to any Person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other Persons or circumstances shall not be affected thereby, and the intent
of this Agreement shall be enforced to the greatest extent permitted by law.


13.8 Binding Agreement.  Subject to the restrictions on transferability set
forth in this Agreement, this Agreement shall inure to the benefit of and be
binding upon the undersigned Members and their respective legal representatives,
successors and assigns.


13.9 Tense and Gender.  Unless the context clearly indicates otherwise, the
singular shall include the plural and vice versa.  Whenever the masculine,
feminine or neuter gender is used inappropriately in this Agreement, this
Agreement shall be read as if the appropriate gender was used.


13.10 Captions.  Captions are included solely for convenience of reference and
if there is any conflict between captions and the text of this Agreement, the
text shall control.


13.11 Benefits of Agreement.  Nothing in this Agreement, expressed or implied,
is intended or shall be construed to give to any creditor of the Company or any
creditor of any Member or any other Person whatsoever, other than the Members
and the Company, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any covenant, condition or provisions herein
contained, and such provisions are and shall be held to be for the sole and
exclusive benefit of the Members and the Company.
 

COMPANY AGREEMENT (Page 35 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


13.12 Counterparts; Execution. This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together will constitute
one and the same Agreement.  This Agreement, to the extent delivered by means of
a facsimile machine or electronic mail (any such delivery, an “Electronic
Delivery”), shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person.  At the
request of any party hereto, each other party hereto shall re-execute original
forms hereof and deliver them in person to all other parties.  No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense, except to the
extent such defense related to lack of authenticity.
 
13.13 Attorney’s Fees.  In the event any party brings an action in arbitration
as provided in Section 13.4 above to enforce any provisions of this Agreement,
the prevailing party in such actionshall be entitled, in addition to any other
rights or remedies available to it, to collect from the non-prevailing party or
parties the reasonable costs and expenses incurred in the investigation
proceeding such action and the prosecution of such action, including, but not
limited to, reasonable attorney’s fees and related costs.


13.14 Waiver of Right to Court Decree of Dissolution.  The Members agree that
irreparable damage would be done to the goodwill and reputation of the Company
if any Member should bring an action in court to dissolve the Company.  Care has
been taken to provide fair and just payments to a Member whose relation with the
Company is terminated for any reason.  Accordingly, each of the parties accepts
the provisions under this Agreement as his or her sole entitlement on
termination of his or her relationship with the Company.  Each party hereby
waives and renounces all rights to seek a court decree or dissolution, to seek
the appointment by a court of a liquidator for the Company, or to seek a
partition of the property of the Company.


13.15 Construction.  The Parties have participated jointly in the negotiating
and drafting of this Agreement. In the event ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring either Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local or foreign statute or
law should be deemed also to refer to all rules and regulations promulgated
thereunder, unless the contexts requires otherwise. The word “including” shall
mean including, without limitation. If the date specified in this Agreement for
giving any notice or taking any action is not a business day (or if the period
during which any notices required to be given or any action taken expires on a
date which is not a business day) then the date for giving such notice or taking
such action (and the expiration date for such period during which notice is
required to be given or action taken) shall be the next day which is a business
day.




[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]
[SIGNATURES ON FOLLOWING PAGES]
 

COMPANY AGREEMENT (Page 36 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 

[BLACKSANDS PETROLEUM, INC. SIGNATURE PAGE]


IN WITNESS WHEREOF, the undersigned, being all of the Members of APCLARK, LLC,
have caused this Agreement to be duly adopted by the Company, effective as of
July __, 2012, and do hereby assume and agree to be bound by and to perform all
of the terms and provisions set forth in this Agreement.
 

  MEMBERS: CLASS A MEMBERS:     BLACKSANDS PETROLEUM, INC.       By: /s/ David
Demarco                      Name: David Demarco   Title: President     CLASS B
MEMBERS:     KP-RAHR VENTURE III, LLC       [SEE PAGE 38 FOR SIGNATURES]

 

COMPANY AGREEMENT (Page37 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


[KP-RAHR VENTURE III, LLCSIGNATURE PAGE]


IN WITNESS WHEREOF, the undersigned, being all of the Members of APCLARK, LLC,
have caused this Agreement to be duly adopted by the Company, effective as of
July __, 2012, and do hereby assume and agree to be bound by and to perform all
of the terms and provisions set forth in this Agreement.
 

  MEMBERS: CLASS A MEMBERS:     BLACKSANDS PETROLEUM, INC.       [SEE PAGE 37
FOR SIGNATURES] CLASS B MEMBERS:     KP-RAHR VENTURE III, LLC      
By: /s/ Michael R. Keener                    
 
Name: Michael R. Keener
  Title: Manager

 

COMPANY AGREEMENT (Page 38 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


EXHIBIT “A”


APCLARK, LLC
MEMBERSHIP UNIT CLASS ADDENDUM


CLASS A MEMBERSHIP UNITS


Notwithstanding any contrary provisions of this Agreement, the Class A
Membership Units are entitled to the following rights and are subject to the
following obligations:


1.  Election of Directors.


The Class A Membership Units will vote for Directors in accordance with the
default provisions of Section 4.2.  Each Class A Membership Unit shall have one
(1) vote.The other Membership Units will not be entitled to participate in the
election, removal or replacement of the Directors.


2. Distributions.


Subject to the provisions of any other Membership Unit Class Addenda, prior to
any distributions made under Section 10.1.2 or 10.1.3, Distributable Cash shall
be distributed pursuant to Section 10.1.1 among the Class A Membership Units pro
rata with respect to the amount of the Unrecovered Capital borne by each Class A
Membership Unit, if any, up to the amount of all Unrecovered Capital borne by
all Class A Membership Units, determined as of the date of such distribution.


* * * * * * *



COMPANY AGREEMENT (Page 39 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 

EXHIBIT “B”


APCLARK, LLC
MEMBERSHIP UNIT CLASS ADDENDUM


CLASS B NON-VOTING CONVERTIBLE PREFERRED MEMBERSHIP UNITS


Notwithstanding any contrary provisions of this Agreement, the Class B
Non-Voting Convertible Preferred Membership Units are entitled to the following
rights and are subject to the following obligations:


1.  Election and Board of Directors.


The Class B Member (or its representative)shall have the right to attend all
meetings of the Board of Directors in a nonvoting observer capacity, to receive
notice of such meetings and to receive the information provided by the Company
to the Board of Directors; provided, however, that the Company may require as a
condition precedent to any Class B Member’s rights under this paragraph that
each person proposing to attend any meeting of the Board of Directors and each
person to have access to any of the information provided by the Company to the
Board of Directors shall agree in confidence and trust and to act in a fiduciary
manner with respect to all information so received during such meetings or
otherwise.


2.  Distributions.


Subject to the provisions of any other Membership Unit Class Addenda, prior to
any distributions made under Section 10.1.2 or 10.1.3, and prior to any
distributions made to the Class A Membership Units, Distributable Cash shall be
distributed pursuant to Section 10.1.1 among the Class B Non-Voting Convertible
Preferred Membership Units as follows:


A. First, pro rata with respect to Class B Non-Voting Convertible Preferred
Membership Units entitled to receive Preferred Return, the Preferred Return then
accrued but unpaid with respect to each such Membership Unit, up to the
aggregate amount of any such Preferred Return, calculated as of the date of such
distribution.


B. Second, with respect to the Class B Non-Voting Convertible Preferred
Membership Units, pro rata with respect to the amount of the Unrecovered Capital
allocable to each Class B Non-Voting Convertable Preferred Membership Unit, up
to the amount of all Unrecovered Capital allocable to all Class B Non-Voting
Convertible Preferred Membership Units, determined as of the date of such
distribution.


3.  Conversion.


On the date that the entire Capital Contribution made by the Class B Member,
including the Preferred Return, is repaid (the “Mandatory Conversion Date”), the
Class B Non-Voting Convertible Preferred Membership Units shall automatically
convert, without any action of the Class B Member, into Class C Non-Voting Net
Profit Membership Units, representing such number of Membership Units in the
Company as follows:


A. If the Mandatory Conversion Date is on or prior to the six (6) month
anniversary of the Effective Date, Class C Non-Voting Net Profit Membership
Units representing a non-dilutable seven and one half percent (7.5%) of all
outstanding Membership Units in the Company, which shall be entitled to a seven
and one half percent (7.5%) non-dilutable profits interest in the Company;
 

COMPANY AGREEMENT (Page 40 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


B. If the Mandatory Conversion Date is after the six (6) month anniversary but
on or prior to the two (2) year anniversary of the Effective Date, Class C
Non-Voting Net Profit Membership Units representing a non-dilutable fifteen
percent (15%) of all outstanding Membership Units in the Company, which shall be
entitled to a fifteen percent (15%) non-dilutable profits interest in the
Company;


C. If the Mandatory Conversion Date is after the two (2) year anniversary but on
or prior to the three (3) year anniversary of the Effective Date, Class C
Non-Voting Net Profit Membership Units representing a non-dilutable twenty
percent (20%) of all outstanding Membership Units in the Company, which shall be
entitled to a twenty percent (20%) non-dilutable profits interest in the
Company; and


D. If the Mandatory Conversion Date is after the three (3) year anniversary of
the Effective Date, Class C Non-Voting Net Profit Membership Units representing
a non-dilutablefifty percent (50%) of all outstanding Membership Units in the
Company, which shall be entitled to a fifty percent (50%) non-dilutableprofits
interest in the Company.


For purposes of clarification and only by way of example, assuming that 1,000
shares of Class A Membership Units are outstanding on the Mandatory Conversion
Date, the Company would issue approximately 81.08, 176.47, 250, and 1,000 shares
of Class C Non-Voting Net Profit Membership Units upon subsections A, B. C and
D, respectively.


The holders of Class B Non-Voting Convertible Preferred Membership Units on the
Mandatory Conversion Date shall have the right to receive such number of Class C
Non-Voting Net Profit Membership Units as set forth herein, and each Class B
Non-Voting Convertible Preferred Membership Unit shall have no further rights.


4.  Limited Drag-Along Rights.


In the event at any time prior to conversion of Class B Non-Voting Convertible
Preferred Membership Units, the Class B Member receives an offer for and elects
to Transfer all of their Class B Non-Voting Convertible Preferred Membership
Units to a third party purchaser they shall have the right (the “Limited Drag
Along Right”) to complete such Transfer without complying with Article 11
hereof, provided that the Class B Member is first give the other Members the
right to acquire, all of their Class B Non-Voting Convertible Preferred
Membership Units for a price equal to the Capital Contribution’s made to date by
the Class B Member, plus the Preferred Return, plus the current market value of
the non-dilutable Profits Interest as provided in this Agreement (the “Limited
Drag-Along Closing”).  In the event the other Members fail to acquire such
interests for such price, the Class B Member shall have the right to sell their
Units to such third party purchaser on whatever terms and conditions the Class B
Member finds acceptable.  The Limited Drag Along Right is exercisable by written
notice to all other Members and the Company not less than thirty (30) days prior
to the date of the Limited Drag-Along Closing.


The fair market value of any non-cash or other forms of consideration received
or to be received by one or more of the Offering Majority Members in connection
with any Transfer of Units, including, without limitation, consideration under a
consulting or employment agreement to the extent in excess of reasonable
compensation for actual services provided or to be provided to the buyer, shall
be included as part of the aggregate amounts payable to the Members for the sale
of all outstanding Units by the Members.
 

COMPANY AGREEMENT (Page 41 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


5.  Tag-Along Rights.


In the event a Member, pursuant to Section 11.4, makes an offer to Company and
then the other Members, and such offer is not accepted as to all the offered
ownership interests and the offering member intends to complete such sale to the
prospective purchaser, the Class B Member shall have the right (the “Tag-Along
Right”) to require the offering Member(s) to arrange for the third party
purchaser to purchase the same percentage of Units of such Class B Member as the
third party purchaser is purchasing of the offering Members’ Unit, such purchase
to be on the same terms and conditions as such sale by the offering
Members.  The Tag-Along Right is exercisable by written notice to the offering
Member(s) and the Company not more than ten (10) days after the date of the
offering Member’s notice and is exercisable whether or not a Member gives a
purchase notice with respect to the offered Units.  No Transfer to a third party
purchaser shall be effective unless all Units which is the subject of a duly
exercised Tag Along Right in connection with such Transfer is sold at the
closing.


The fair market value of any non-cash or other forms of consideration received
or to be received by one or more of the offering Members in connection with the
transfer of Units, including, without limitation, consideration under a
consulting or employment agreement to the extent in excess of reasonable
compensation for actual services provided or to be provided to the buyer, shall
be part of the amounts payable to the Members selling Units at the Tag-Along
closing.


6.  Consent Requirements.


Notwithstanding anything contained in this Agreement to the contrary, and
without limiting any of the rights of the Class B Member contained in this
Agreement, the Company shall not take any actionrequiring the advanced written
consent of the Class B Members as provided in this Agreement, including but not
limited to: (i) any item listed in Section 7.2; (ii) the transfer sale or
encumbrance of all or any part of the Class A Membership Units pursuant to
Article XI or otherwise; (iii) the issuance of any additional Membership Units,
whether Class A, B, or C, pursuant to Article III or otherwise; (iv)
distributions made pursuant to Article X of this Agreement; (v) except for
Permitted Encumbrances,the assignment or encumbrance of all or any part of an
interest in and to any of the Membership Units or the assets of the Company,
including but not limited to farm-outs, farm-ins, assignments of leases and
related agreements and any action for the purpose of borrowing or raising
additional capital through debt or equity financing; (vi) dissolution or
liquidation of the Company; (vii) any modification, amendment, or change to the
provisions contained in this Agreement.


* * * * * * *

COMPANY AGREEMENT (Page 42 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 

EXHIBIT “C”


APCLARK, LLC
MEMBERSHIP UNIT CLASS ADDENDUM


CLASS C NON-VOTING NET PROFIT MEMBERSHIP UNITS


Notwithstanding any contrary provisions of this Agreement, the Class C
Non-Voting Net Profit Membership Units are entitled to the following rights and
are subject to the following obligations:


1.  Election and Board of Directors.


The Class C Member (or its representative) shall have the right to attend all
meetings of the Board of Directors in a nonvoting observer capacity, to receive
notice of such meetings and to receive the information provided by the Company
to the Board of Directors; provided, however, that the Company may require as a
condition precedent to any Class C Member’s rights under this paragraph that
each person proposing to attend any meeting of the Board of Directors and each
person proposing to attend any meeting of the Board of Directors and each person
to have access to any of the information provided by the Company to the Board of
Directors shall agree in confidence and trust and to act in a fiduciary manner
with respect to all information so received during such meetings or otherwise.


2.  Distributions.


Subject to the provisions of any other Membership Unit Class Addenda, the Class
C Non-Voting Net Profit Membership Units shall receive distributions in
accordance with the applicable non-dilutableNet Profits percentage upon
conversion from Class B Non-Voting Convertible Preferred Membership Units as
provided in Class B Non-Voting Convertible Preferred Membership Unit Class
Addendum Section 3 and the distribution provisions of Section 10.1.


3. Consent Requirements.


If the Class C Member becomes a Class C Member as a result of conversion of the
Class B Non-Voting Convertible Preferred Membership Units, the Consent
Requirement contained in paragraph 6 of the Class B Membership Unit Class
Addendum shall be retained by the Class C Member upon conversion.


* * * * * * *



COMPANY AGREEMENT (Page 43 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


EXHIBIT “D”


THE MEMBERS:


TO THE
COMPANY AGREEMENT
OF
APCLARK, LLC
aDelaware limited liability company




 
Name of Members
 
Initial Capital Contribution
 
Membership Units
 
Blacksands Petroleum, Inc.
$1,000 plus contribution of the Assets as provided in the Contribution Agreement
1,000 Class A
Subtotal:
$1,000
1,000 Class A
KP-Rahr Venture III, LLC
As provided in the Contribution Agreement up to a total of $7,600,000
1,000 Class B
Subtotal:
$7,600,000
1,000 Class B
KP-Rahr Venture III, LLC
N/A
   [TBD] Class C*
Subtotal:
N/A
[TBD] Class C
TOTAL
$7,601,000
2,000** Membership Units



* The Class C Non-Voting Net Profit Membership Units are issuable as a Profits
Interestin the Company entitling the holder to both ongoing profit distribution
rights and capital appreciation rights.


** Subject to adjustment upon conversion of the Class B Non-Voting Convertible
Preferred Membership Units into Class Non-Voting C Net Profit Membership Units
as provided in the Class B Non-Voting Convertible Preferred Membership Unit
Class Addendum.
 

COMPANY AGREEMENT (Page 44 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “E”


REGULATORY ALLOCATIONS


TO THE
COMPANY AGREEMENT
OF
APCLARK, LLC
aDelaware limited liability company




(a)           Definitions Applicable to Regulatory Allocations. For purposes of
this Agreement, the following terms shall have the meanings indicated:


(i)           "Adjusted Capital Account" means, with respect to any Member, such
Member's Capital Account as of the end of the relevant taxable year, after
giving effect to the following adjustments:


(1)           credit to such Capital Account any amounts which such Member is
obligated to restore, or is deemed to be obligated to restore pursuant to the
next to last sentences of Treasury Regulation § 1.704-2(g)(1) (share of minimum
gain) and 1.704-2(i)(5) (share of partner nonrecourse debt minimum gain);


(2)           increase the Capital Account by the amount for which such Member
then bears the economic risk of loss under 1.752-2; and


(3)           debit to such Capital Account the items described in Treasury
Regulation § 1.704-l(b)(2)(ii)(d)(4), (5), and (6).


The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Treasury Regulation § 1.704-l(b)(2)(ii)(d) (alternative test
for economic effect) and shall be interpreted consistently therewith.


(ii) "Nonrecourse Deductions" shall mean losses, deductions, or Code
§  705(a)(2)(B) expenditures attributable to Nonrecourse Liabilities (see
Treasury Regulation § 1.704-2(b)(1)). The amount of Nonrecourse Deductions for a
taxable year shall be determined pursuant to Treasury Regulation § 1.704-2(c),
and shall generally equal the net increase, if any, in the amount of Minimum
Gain for that taxable year, determined according to the provisions of Treasury
Regulation § 1.704-2(d), reduced (but not below zero) by the aggregate
distributions during the year of proceeds of Nonrecourse Liabilities that are
allocable to an increase in Minimum Gain, with such other modifications as
provided in Treasury Regulation § 1.704-2(c).


(iii)           "Nonrecourse Liability" means any Company liability (or portion
thereof) for which no Member bears the economic risk of loss under Treasury
Regulation § 1.752-2.


(iv)           "Membership Minimum Gain" has the meaning set forth in Treasury
Regulation § 1.704-2(d), and is generally the aggregate gain the Company would
realize if it disposed of its property subject to Nonrecourse Liabilities for
full satisfaction of each such liability, with such other modifications as
provided in Treasury Regulation § 1.704-2(d).


(v)           "Member Nonrecourse Deductions" has the meaning and the amount
thereof shall be as set forth in Treasury Regulation § 1.704-2(i)(2).
 

COMPANY AGREEMENT (Page 45 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


(vi)           "Member Nonrecourse Debt" means any Company liability to the
extent the liability is "nonrecourse" for purposes of determining the amount
realized upon the sale or exchange of property securing such liability, but with
respect to which a Member or related Person to a Member bears the economic risk
of loss within the meaning of Treasury Regulation § 1.752-2, because such Member
or related Person is, for example, the lender or a guarantor of the liability.


(vii)           "Member Nonrecourse Debt Minimum Gain" shall mean the minimum
gain attributable to Member Nonrecourse Debt as determined pursuant to Treasury
Regulation § 1.704-2(i)(3).


(viii)           "Regulatory Allocations" shall mean allocations of Nonrecourse
Deductions provided in Subsection (b) below, allocations of Member Nonrecourse
Deductions provided in Subsection (c) below, the minimum gain chargeback
provided in Subsection (d) below, the partner nonrecourse debt minimum gain
chargeback provided in Subsection (e) below, the limitation on losses provided
in Subsection (f) below, the qualified income offset provided in Subsection (g)
below, the gross income allocation provided in Subsection (h) below, and the
curative allocations provided in Subsection (k) below.
 
(b)           Nonrecourse Deductions.  All Nonrecourse Deductions for any
taxable year shall be allocated among the Members in proportion to their
relative Membership Units.


(c)           Member Nonrecourse Deductions.  All Member Nonrecourse Deductions
for any taxable year shall be allocated to the Member who bears the economic
risk of loss (as set forth in Treasury Regulation § 1.752-2) with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treasury Regulation § 1.704-2(i)(1).


(d)           Minimum Gain Chargeback. If there is a net decrease in Company
Minimum Gain for a Company taxable year, each Member shall be allocated items of
Company income and gain for such year (and, if necessary, subsequent years) in
an amount equal to such Member's share of such net decrease in Company Minimum
Gain, determined in accordance with Treasury Regulation § 1.704-2(g)(2). Such
allocation shall consist first of gains recognized from the disposition of
property subject to Nonrecourse Liabilities and then a pro rata portion of the
Company's other items of income and gain for that year; provided, however, that
gain from the disposition of Company property subject to a Member Nonrecourse
Debt shall be allocated to satisfy the nonrecourse debt minimum gain chargeback
pursuant to this Subsection only to the extent such gain is not allocated to
satisfy the partner minimum gain chargeback requirement pursuant to the
immediately following Subsection. This Subsection shall not apply to a Member to
the extent (i) the Member's share of the net decrease in Company Minimum Gain is
caused by a guarantee, refinancing, or other change in a debt instrument causing
it to become partially or wholly recourse debt or a Member Nonrecourse Debt and
the Member bears the economic risk of loss (within the meaning of Treasury
Regulation § 1.752-2) for the newly guaranteed, refinanced, or otherwise changed
liability (see Treasury Regulation § 1.704-2(f)(2)); (ii) the Member contributes
capital to the Company that is used to repay the Nonrecourse Liability, and the
Member's share of the net decrease in Company Minimum Gain results from such
repayment (see Treasury Regulation § 1.704-2(f)(3)); (iii) the Company obtains
from the Internal Revenue Service a waiver of the minimum gain chargeback
requirement (see Treasury Regulation § 1.704-2(f)(4)); or (iv) permitted by
revenue rulings published by the Internal Revenue Service (see Treasury
Regulation § 1.704-2(f)(5)). This provision is intended to comply with the
minimum gain chargeback requirement in Treasury Regulation § 1.704-2(f) and
shall be interpreted consistently therewith.
 

COMPANY AGREEMENT (Page 46 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 
 
(e)           Member Nonrecourse Debt Minimum Gain Chargeback. If there is a net
decrease in Member Nonrecourse Debt Minimum Gain attributable to a Member
Nonrecourse Debt for any Company taxable year, each Member who has a share of
the Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt as of the beginning of the Company's taxable year, determined in accordance
with Treasury Regulation § 1.704-2(i)(5), shall be allocated items of Company
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to such Member's share of the net decrease in Member Nonrecourse Debt
Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Treasury Regulations §§ 1.704-2(i)(4) and (5). Such allocation
shall consist first of gains recognized from the disposition of property subject
to Member Nonrecourse Debt, and then a pro rata portion of the Company's other
items of income and gain for that year; provided, however, that (i) items of
Company income and gain that are allocated to satisfy the minimum gain
chargeback pursuant to the immediately preceding Subsection shall not be
allocated to satisfy the partner nonrecourse debt minimum gain chargeback
pursuant to this Subsection, and (ii) gain from the disposition of property
subject to Nonrecourse Liabilities shall be allocated to satisfy the partner
nonrecourse debt minimum gain chargeback requirement pursuant to this Subsection
only to the extent not allocated to satisfy the minimum gain chargeback
requirement pursuant to the immediately preceding Subsection. This Subsection
shall not apply to a Member to the extent (i) the net decrease in Member
Nonrecourse Debt Minimum Gain arises because the liability ceases to be Member
Nonrecourse Debt due to a conversion, refinancing, or other change in the debt
instrument that causes it to become partially or wholly a Nonrecourse Liability
(in such case, the amount that would otherwise be subject to the partner
nonrecourse debt minimum gain chargeback pursuant to this Subsection shall be
added to the Member's share of the Company Minimum Gain) in accordance with
Treasury Regulation § 1.704-2(i)(4); (ii) the Member contributes capital to the
Company that is used to repay the Member Nonrecourse Debt, and the Member's
share of the net decrease in the Member Nonrecourse Debt Minimum Gain results
from the repayment (see Treasury Regulations §§ 1.704-2(i)(4) and
1.704-2(f)(3)); (iii) the Company obtains from the Internal Revenue Service a
waiver of the partner nonrecourse debt minimum gain chargeback requirement (see
Treasury Regulations §§ 1.704-2(i)(4) and 1.704-2(f)(4)); or (iv) permitted by
revenue rulings published by the Internal Revenue Service (see Treasury
Regulations §§ 1.704-2(i)(4) and 1.704-2(f)(5)). This Subsection is intended to
comply with the partner nonrecourse debt minimum gain chargeback requirement in
Treasury Regulation § 1.704-2(i)(4) and shall be interpreted consistently
therewith.
 
(f)           Limitation on Losses.  No allocation of Net Loss pursuant to
Section 8.1 hereof shall be made to a Member if it would cause the Member to
have a deficit in such Member’s Adjusted Capital Account at the end of any
Fiscal Year.  In the event that some, but not all, of the Members would have a
deficit in their Adjusted Capital Accounts as a consequence of an allocation of
Net Loss pursuant to Section 8.1 hereof, the limitation set forth in the
preceding sentence shall be applied on a Member by Member basis so as to
allocate the maximum permissible Net Loss to each Member under Section
1.704-(1)(b)(2)(ii)(d) of the Regulations.


(g)           Qualified Income Offset.  If during any Fiscal Year a Member
unexpectedly receives an adjustment, allocation or distribution described in
Regulation §1.704-1(b)(2)(ii)(d)(4), (5) or (6), which would cause or increase a
deficit in such Member’s Adjusted Capital Account if the allocations provided
for in this Agreement were made as if this Subsection (g) were not part of this
Agreement, there shall be allocated to such Member items of income and gain
(consisting of a pro rata portion of each item of income, including gross
income, and gain for such Fiscal Year) in an amount and manner sufficient to
eliminate such Adjusted Capital Account deficit as quickly as possible.  The
foregoing is intended to be a "qualified income offset" provision as described
in Regulation § 1.704-1(b)(2)(ii)(d) and shall be interpreted and applied in all
respects in accordance with that Regulation.


(h)           Gross Income Allocation.  In the event any Member has a deficit in
its Adjusted Capital Account at the end of any Company taxable year after all
other allocations provided for in this Exhibit B have tentatively been made as
if this Subsection and Subsection (g) were not in this agreement, each such
Member shall be allocated items of Company gross income and gain, in the amount
of such Adjusted Capital Account deficit, as quickly as possible.
 

COMPANY AGREEMENT (Page 47 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 


(i)           Waiver of Minimum Gain Chargeback Provisions.  If the Board of
Directors determines in good faith that (i) either of the two minimum gain
chargeback provisions contained in this Exhibit would cause a distortion in the
economic arrangement among the Members, (ii) it is not expected that the Company
will have sufficient other items of income and gain to correct that distortion,
and (iii) the Members have made Capital Contributions or received net income
allocations that have restored any previous Nonrecourse Deductions or Member
Nonrecourse Deductions, the Board of Directors shall have the authority, but not
the obligation, after giving notice to the other Members, to request on behalf
of the Company that the Internal Revenue Service waive the minimum gain
chargeback or partner nonrecourse debt minimum gain chargeback requirements
pursuant to Treasury Regulations §§ 1.704-2(f)(4) and 1.704-2(i)(4). The Company
shall pay the expenses (including attorneys' fees) incurred to apply for the
waiver. The Board of Directors shall promptly copy all Members on all
correspondence to and from the Internal Revenue Service concerning the requested
waiver.


(j)           Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Code § 734(b) or Code §
743(b) is required, pursuant to Treasury Regulation § 1.704-l(b)(2)(iv)(m), to
be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such gain or loss shall be specially allocated to the
Members in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Regulations.


(k)           Ordering: Curative Allocations. The allocations in this Exhibit
shall be made before any other allocations and in the order specified in
Treasury Regulation § 1.704-2(j). The allocations in this Agreement are intended
to comply with the safe-harbor economic effect requirements of Treasury
Regulation § 1.704-l(b) and shall be interpreted consistently therewith. The
allocations in this Exhibit shall be taken into account in allocating Net
Income, Net Loss, and items of income, gain, loss and deduction among the
Members so that, to the extent possible, the net amount of such other
allocations and the Regulatory Allocations under this Exhibit to each Member
shall equal the net amount that would have been allocated to each such Member if
the Regulatory Allocations had not occurred.  Notwithstanding the preceding
sentence, Regulatory Allocations relating to (a) Nonrecourse Deductions shall
not be taken into account except to the extent that there has been a reduction
in Company Minimum Gain that would trigger the minimum gain chargeback, and (b)
Member Nonrecourse Deductions shall not be taken into account except to the
extent that there has been a reduction in Member Nonrecourse Debt Minimum Gain
that would trigger the partner nonrecourse debt minimum gain chargeback.
 

COMPANY AGREEMENT (Page 48 of 48) APCLARK, LLC

 
 

--------------------------------------------------------------------------------

 